 468 DECISIONS OF 
THE 
NATIONAL LABOR RELAT
IONS BOARD
 Midwest Terminals o
f Toledo International 
and Otis 
Brown 
and Miguel Rizo, Jr. 
and Mark Lockett, 
Sr. 
and Local 1982, International Longshor
e-men™s Association, AFL
ŒCIO
.  Cases 
08ŒCAŒ038092, 
08ŒCAŒ038581, 
08ŒCAŒ038627, 08
ŒCAŒ063901, 
08ŒCAŒ073735, 08
ŒCAŒ092476, 
08ŒCAŒ097760
, and 08
ŒCAŒ098016
 March 
31, 2015
 DECISION AND ORDER
 BY CHAIRMAN 
PEARCE AND 
MEMBERS 
HIROZAWA 
 AND 
JOHNSON
 On 
November 12
, 2013, Administrative Law Judge 
Mark Ca
rissimi
 issued the attached decision. 
 The R
e-spondent filed exceptions and a supporting brief
, the 
General Counsel 
filed an 
answering brief
, and the R
e-spondent filed a reply brief.  In addition, the General 
Counsel filed exceptions and a supporting brief, 
and the 
Respondent filed an answering brief.
 The Board has considered the decision and the record 
in li
ght of the exceptions and briefs
 and has decided to 
affirm th
e judge
™s rulings,
1 findings,
2 and 
conclusions
3 1 The Respondent contends that the alle
gations arising from the 
charges filed in Cases 08
ŒCAŒ038092, 08
ŒCAŒ038581, and 08
ŒCAŒ038627 should be dismissed based on the doctrine of laches, arguing 
that the delay in processing these charges prejudiced the Respondent.  
We affirm the judge™s rejection
 of this affirmative defense.  Laches 
does not apply to bar action by the Board, as a 
Federal 
Government 
agency, to vindicate public rights.  
Entergy Mississippi, Inc.,
 361 
NLRB 
892, 893
 fn. 5
 (2014); 
F. M. Transport
, Inc
., 302 NLRB 241 
(1991).
  Moreover, we note that publicly available records show that 
many of the charges brought against the Respondent were deferred to 

arbitration, settled, or dismissed during the period preceding the co
m-mencement of the hearing.  We find, contrary to our diss
enting co
l-league, that the General Counsel™s decision about when to proceed to a 

hearing on the allegation in Case 08
ŒCAŒ038581 does not warrant a 
departure from the Board™s long
-standing rule.
 Contrary to his colleagues, Member Johnson is persuaded that t
he 
complaint allegation based on Case 08
ŒCAŒ038581, which alleged that 
the Respondent violated Sec. 8(a)(1) by Supervisor Tim Jones telling 
employee Miguel Rizo Sr., that he could not hire people off the ﬁreg
u-
larﬂ hiring list because they had charges again
st the company, should be 
dismissed.  He finds that the General Counsel™s inordinate and une
x-
plained delay in processing and litigating the charge was prejudicial to 

the Respondent™s case.  The statement attributed to Jones was alleged to 
have been made in
 April 2009
, and the charge was filed in September 
2009.  However, the administrative hearing in this case did not co
m-mence until June 2013, after a series of new charges, consolidated 

complaints, and postponements of scheduled hearings.  Disposition of 
those later alleged violations did not involve Jones or the statement 
attributed to him.  By the time a hearing finally commenced, Jones no 
longer worked for the company and was unavailable as a witness.  
There were no witnesses to the alleged statement othe
r than Jones and 
Rizo.  Although Member Johnson recognizes that the defense of laches 
is generally not available to parties in Board proceedings, he believes 
that ﬁat some point laches [will] apply against the Board for inordinate 
delay in bringing an acti
on.ﬂ  
Pleasantview Nursing Home v. NLRB
, 351 F.3d 747, 765 (6th Cir. 2003) (quoting 
NLRB v. 
Michigan
 Rubber 
Products,
 738 F.2d 111, 113 (6th Cir. 1984).  But see 
Entergy Missi
s-sippi,
 above
 at 893
 fn. 5
 (the defense of laches does not lie against the 
Board 
as an agency of the United States Government) (citing 
NLRB v. 
J. H. Rutter
-Rex Mfg. Co
. 396 U.S. 258 (1969)).  In the interest of 
fairness and due process, Member Johnson believes that the Board 

should establish standards for the timely prosecution of unfa
ir labor 
practices, which could avoid the kind of prejudice suffered by the R
e-spondent here, affecting if not totally undermining its ability to defend 

itself.  A period of almost 
4 years between the filing of this charge and 
the commencement of the hearin
g, in the absence of any explanation 
from the General Counsel, is well past the point that the Board should 
tolerate.
 2 There are no exceptions to the judge™s findings that the Respondent 
did not violate Sec. 8(a)(3) and (1) of the Act by failing to assign
 Otis 
Brown work in September, October, and November 2008; that the 

Respondent did not violate Sec. 8(a)(5) and (1) by ceasing to apply 
seniority principles in assigning work to employees in 2008; and that 
the Respondent did not violate Sec. 8(a)(1) by ins
tructing Union Ste
w-ard Raymond Sims to leave the premises when he was not performing 
overtime work.
 We reject the Respondent™s argument that Acting General Counsel 
Lafe Solomon lacked the authority to issue the complaints in this case.  
Contrary to the Res
pondent™s contention, the Acting General Counsel 
was properly appointed under the Federal Vacancies Reform Act (V
a-cancies Act), 5 U.S.C. 
§ 3345.  
Benjamin H. Realty Corp
., 361 NLRB 
1047, 1047
 (2014). 
 The Respondent has excepted to some of the judge™s cred
ibility fin
d-
ings.  The Board™s established policy is not to overrule an administr
a-tive law judge™s credibility resolutions unless the clear preponderance 
of all the relevant evidence convinces us that they are incorrect.  
Stan
d-
ard Dry Wall Products
, 91 NLR
B 544 (1950), enfd. 188 F.2d 362 (3d 
Cir. 1951).  We have carefully examined the record and find no basis 
for reversing the findings.
 In adopting the judge™s finding that the Respondent did not violate 
Sec. 8(a)(
4), (
3), and (1) by failing to assign work t
o Brown and 
6 other 
employees in April and May 2009, we note that the record evidence 

shows that, throughout this period, the Respondent did not use a di
s-proportionate amount of overtime compared to prior years.  
 In adopting the judge™s finding that the R
espondent violated Sec. 
8(a)(3) and (1) by refusing to assign work to Otis Brown in June, July, 
and August 2008, we agree with the judge that the General Counsel 
sustained his initial burden under 
Wright Line
, 251 NLRB 1083 (1980), 
enfd. 662 F.2d 899 (1st 
Cir. 1981), cert. denied 455 U.S. 989 (1982), to 
show that Brown™s protected activity was a motivating factor in the 
refusal to assign him work.  We do not, however, adopt the judge™s 

statement of the elements commonly required to support a finding of 
disc
riminatory motivation, because that statement can be read to imply, 
erroneously, that animus is not a necessary element.  As set forth in 
Mesker Door
, 357 NLRB 
591, 592
 and fn. 5 (2011), the required el
e-ments are union activity by the employee, employer kn
owledge of that 
activity, and antiunion animus by the employer.  Animus may, howe
v-
er, be inferred from circumstantial evidence, including the timing of an 
adverse action.  
Sears, Roebuck & Co.
, 337 NLRB 443, 443 (2002)
.  We agree with the judge that the timing of the reduction in Brown™s 
hours supports an inference of animus here.
 In adopting the judge™s finding that the Respondent unlawfully 
ceased deducting dues on January 1, 2013, we do not rely on his fin
d-
ing that th
e checkoff cessation, occurring after the expiration of the 
master collective
-bargaining agreement, was an unlawful unilateral 
change under 
WKYC
-TV, Inc.
, 359 NLRB 
286
 (2012), a decision re
n-
dered invalid by the Supreme Court™s decision in 
NLRB v. Noel Ca
n-
ning
, 134 S.Ct. 2550 (2014).  See 
Space Needle, LLC
, 362 NLRB No. 
11, slip op. at 1 fn. 4
 (2015).  Rather, we find that the cessation of dues 
checkoff constituted an unlawful contract modification within the 
362 NLRB No. 57
                                                                                                                                                           MIDWEST TERMINALS OF
 TOLEDO INTERNATIONAL
      469 and to adopt the recommended Order
4 as modified and 
set forth in full below.
 AMENDED 
CONCLUSION OF 
LAW Substitute the following for Conclusion of Law 2.
 ﬁ2. 
The Respondent has engaged in an unfair labor 
practice within the meaning of Section 8(d), in violation 
of Section 8(a)(5) and (1), by
 modifying the May 22, 
2012 Memorandum of Understanding during its term by 
ceasing the deduction of dues pursuant to the parties
™ memorandum of understanding, without the Union
™s 
consent.
ﬂ ORDER
 The National Labor Relations Board orders that the 
Respondent
, Midwest Terminals of Toledo International, 
Toledo, Ohio
, its officers, agents, successors, and a
s-
signs, shall
 1.  
Cease and desist from
 (a) 
Refusing and failing 
to comply with the
 dues
-checkoff
 provision of 
the May 22, 2012 
memorandum of 
meaning of Sec. 8(d).  The parties entered into a
 memorandum of u
n-
derstanding on May 22, 2012, extending the Respondent™s obligation to 
deduct dues beyond the expiration of the master collective
-bargaining 
agreement, until the parties ratified a new local agreement.  As the 

judge found, the Respondent th
ereafter ceased deducting dues without 
the Union™s consent, at a time when the parties had neither agreed to 
nor ratified a new local agreement.  See, e.g., 
United Rigging & Hau
l-ing
, 310 NLRB 828, 829 (1993); 
H. W. Wesley Elec. Co.
, 307 NLRB 
1260, 1261 (19
92).  Although the complaint alleges that the Respon
d-
ent ceased its dues checkoff without affording the Union notice and an 
opportunity to bargain, the contract modification argument was clearly 
presented at the hearing, as counsel for the General Counsel 
argued to 
the judge that the Respondent ceased deducting dues at a time when it 
was ﬁlegally and contractuallyﬂ bound to continue deducting members™ 

dues.  And on exception, the Respondent contested the applicability of 
the memorandum of understanding.  Th
us, the midterm modification 
theory of the violation is squarely before us, and we find that cessation 
of dues checkoff violated the Act on this basis.  Cf. 
Sierra Bullets, LLC
, 340 NLRB 242, 242
Œ243 (2003) (reversing finding of violation based 
on theory G
eneral Counsel expressly chose not to litigate).  
 In adopting the judge™s finding that the Respondent did not violate 
Sec. 8(a)(5) and (1) by failing to implement or execute a collective
-bargaining agreement on December 8 or 9, 2011, we find, in agreement
 with the judge, that there was no meeting of the minds between the 
parties.
 3 We shall amend the judge™s conclusions of law to reflect our fin
d-
ing that the Respondent™s cessation of dues checkoff unlawfully mod
i-fied the parties™ May 22, 2012 memorandum of
 understanding.
 4 We shall modify the judge™s recommended Order to include our 
standard remedial language.  In accordance with our recent decision in 
Don Chavas, LLC d/b/a
 Tortillas Don Chavas
, 361 NLRB 
101
 (2014), 
we shall modify the judge™s recommended O
rder to require the R
e-spondent to compensate the affected employees for the adverse tax 

consequences, if any, of receiving lump
-sum backpay awards and to 
file a report with the Social Security Administration allocating the 
backpay awards to the appropriate
 calendar quarters for each employee.  
We shall substitute a new notice to conform to the Order as modified 

and in accordance with the Board™s decision in 
Durham School Se
r-vices
, 360 NLRB 
694
 (2014).
 understanding wi
th 
Local 1982, International Lon
g-shoremen
™s Association, AFL
ŒCIO (
the Union
). (b) 
Refusing to assign work to employees because of 
their support for and activities on behalf of the Union or 
other protected concerted activities.
 (c) 
Threatening not to hire e
mployees because they 
filed g
rievances under the collective
-bargaining agre
e-ment and unfair labor practice charges with the National 

Labor Relations Board.
 (d) 
Threatening employees with future discipline b
e-cause they filed a grievance.
 (e) 
Coercively tell
ing employees that the Union had 
caused them to lose overtime.
 (f) 
Threatening to remove from the job or discharge 
employees because they engaged in 
union and/or other 
protected concerted activity.
 (g) 
Grabbing employees because they engaged in u
n-ion 
and/
or other protected concerted activity.
 (h) 
In any like or related manner interfering with, r
e-straining, or coercing employees in the exercise of the 
rights guaranteed them by Section 7 of the Act.
 2.  
Take the following affirmative action necessary to 
effe
ctuate the policies of the Act.
 (a) 
Within 14 days of the date of this 
Order, begin d
e-ducting and remitting to the Union dues owed to it as 
required under the terms of the May 22, 2012 memora
n-dum of understanding and reimburse the Union for the 

losses resu
lting from its failure to deduct and remit union 
dues since January 1, 2013, as set forth in the remedy 
section of the judge
™s decision.
 (b) 
Make Otis Brown whole for any loss of earnings 
and other benefits suffered as a result of the discrimin
a-tion agains
t him, in the manner set forth in the remedy 
section of the judge
™s decision.
 (c) 
Compensate Otis Brown for the adverse tax cons
e-quences, if any, of receiving a lump
-sum backpay award, 
and file a report with the Social Security Administration 

allocating th
e backpay award to the appropriate calendar 
quarters.
 (d) 
Within 14 days from the date of this Order, remove 
from its files any reference to the unlawful written threat 

to discipline Miguel Rizo Jr., and within 3 days therea
f-ter, notify the employee in wri
ting that this has been 
done and that the threat to discipline 
him 
will not be used 
against him in any way.
 (e) 
Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 

good cause shown, provide at a 
reasonable place desi
g-nated by the Board or its agents, all payroll records, s
o-cial security payment records, timecards, personnel re
c-ords and reports, and all other records, including an ele
c-tronic copy of such records if stored in electronic form, 
                                                                                              470 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 necess
ary to analyze the amount of backpay due under 
the terms of this Order.
 (f) 
Within 14 days after service by the Region, post at 
its Toledo, Ohio facility copies of the attached notice 
marked 
ﬁAppendix.
ﬂ5  Copies of the notice, on forms 
provided by the Regi
onal Director for Region 8, after 
being signed by the Respondent
™s authorized represent
a-tive, shall be posted by the Respondent and maintained 

for 60 consecutive days in conspicuous places, including 
all places where notices to employees are customarily 
posted.  In addition to physical posting of paper notices, 

notices shall be distributed electronically, such as by 
email, posting on an intranet or an internet site, and/or 
other electronic means, if the Respondent customarily 

communicates with its employees
 by such means.  Re
a-sonable steps shall be taken by the Respondent to ensure 
that the notices are not altered, defaced, or covered by 
any other material.  If the Respondent has gone out of 
business or closed the facility involved in these procee
d-ings, the 
Respondent shall duplicate and mail, at its own 

expense, a copy of the notice to all current employees 
and former employees employed by the Respondent at 
any time since June 1, 2008.
 (g) 
Within 21 days after service by the Region, file 
with the Regional Di
rector for Region 8 a sworn certif
i-cation of a responsible official on a form provided by the 
Region attesting to the steps that the Respondent has 
taken to comply.
 IT IS FURTHER O
RDERED
 that the complaint is dismissed 
insofar as it alleges violations of t
he Act not specifically 

found.
 APPENDIX
 NOTICE 
TO 
EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government
  The National Labor Relations Board has found that we 
violated Federal labor law and has ordered us 
to post and 
obey this notice.
 FEDERAL LAW GIVES YO
U THE RIGHT TO
 Form, join, or assist a union
 
Choose representatives to bargain with us on 
your behalf
 Act together with other employees for your ben
e-fit and protection
 5 If this Order is enforced by a judgment of a United St
ates court of 
appeals, the words in the notice reading ﬁPosted by Order of the N
a-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Jud
g-
ment of the United States Court of Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ
 Choose not to engage in any of these 
protected 
activities.
  WE WILL NOT
 refuse and fail to comply with the dues
-checkoff provision of our May 22, 2012 memorandum of 
understanding with Local 1982, International Lon
g-shoremen
™s Asso
ciation, AFL
ŒCIO (the Union).
 WE WILL NOT
 refuse to assign work 
to you because of 
your support for and activities on behalf of the Union or 
your other protected concerted activities.
 WE WILL NOT
 threaten not to hire you because you 
filed grievances under the collective
-bargaining agre
e-ment and/or unfair labor practice 
charges with the N
a-tional Labor Relations Board.
 WE WILL NOT
 threaten you with future discipline b
e-cause you filed a grievance.
 WE WILL NOT
 coercively tell you that the Union caused 
you to lose overtime.
 WE WILL NOT
 threaten to remove you from the job or 
discharge you because you engaged in union and/or other 

protected concerted activity.
 WE WILL NOT
 grab you because you engaged in union 
and/or other protected concerted activity.
 WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce
 you in the exercise of the rights 
listed above.
 WE WILL
, within 14 days of the Board
™s order, deduct 
and remit to the Union dues owed to it as required by the 
parties
™ May 22, 2012 memorandum of understanding, 
and 
WE WILL
 reimburse the Union, with interes
t com-pounded daily
, for the losses resulting from our failure to 
deduct and remit union dues since January 1, 2013.
 WE WILL
 make Otis Brown whole for any loss of ear
n-ings and other benefits resulting from our discrimination 

against him, less any net interi
m earnings, plus interest.
 WE WILL
 compensate Otis Brown for the adverse tax 
consequences, if any, of receiving a lump
-sum backpay 
award, and 
WE WILL
 file a report with the Social Security 
Administration allocating the backpay award to the a
p-propriate cale
ndar quarters.
 WE WILL
, within 14 days from the date of the Board
™s Order, remove from our files any reference to the unla
w-ful written threat to discipline Miguel Rizo Jr., 
and 
WE 
WILL
, within 3 days thereafter, notify him in writing that 
this has been don
e and that the threat to discipline him 

will not be used against him in any way.
  MIDWEST 
TERMINALS OF 
TOLEDO 
INTER
-NATIONAL
  The Board
™s decision can be found a
t http://www.nlrb.gov/case/08
-CA-038092 or by using the 
QR code below. 
 Alternatively, you can obtain a copy of the 
                                                             MIDWEST TERMINALS OF
 TOLEDO INTERNATIONAL
      471 decision from the Executive Secretary, National Labor R
e-lations Board, 1099 14th Street, N.W., Washington, D.C. 
20570, or by calling (202) 273
Œ1940.     Cheryl Sizemore, Esq., 
for
 the General Counsel.
 Ronald Mason 
and
 Aaron Tulencik, Esqs., 
for the Respondent.
 Joseph Hoffman, Esq., 
for the Charging Party Local 1982, I
n-ternational Longshoremen™s Association, AFL
ŒCIO. DECISION
 STATEMENT OF THE 
CASE
 MARK 
CARISSIMI
, Administrative Law Judge. This case was 
tried in Toledo, Ohio, on June 10
Œ14, 2013, and on August 21, 
2013. 
 On April 11, 2013, a fifth order consolidating cases, fifth 
amended consolidated complaint and notice of hearing (the first 
complaint) issued aga
inst Midwest Terminals of Toledo Inte
r-national (the Respondent), in Cases 08
ŒCAŒ038092, 08
ŒCAŒ038581, 08
ŒCAŒ038627, 08
ŒCAŒ063901, 08
ŒCAŒ073735, and 
08ŒCAŒ092476, based on charges and amended charges filed 
by Otis Brown, Miquel Rizo Jr. (Rizo Junior), and L
ocal 1982, 
International Longshoremen™s Association, AFL
ŒCIO (Local 
1982 or the Union).
1  On April 29, 2013, an order consolidating 
cases, consolidated complaint
, and notice of hearing (the s
e-cond complaint) issued in Cases 08
ŒCAŒ097760 and 08
ŒCAŒ098016, a
gainst the Respondent based on a charge filed by 
Local 1982 and a charge filed by Mark Lockett Sr.
2 On May 3, 
2013, an order consolidating cases and rescheduling hearing 
issued consolidated all of the above
-noted cases for hearing. 
 The complaint in Case 0
8ŒCAŒ038581 et al. (the first co
m-plaint), alleges that the Respondent violated Section 8(a)(1) of 

the National Labor Relations Act (the Act) by: threatening e
m-ployees on or about April 24, 2009, that it would not hire any 
employees who had filed lawsuits a
nd/or unfair labor practice 
charges with the Board against the Respondent; on or about 
August 19, 2011, by written memorandum, threatening an e
m-ployee with future discipline, including termination, because of 
his union and/or protected concerted activities
; on or about 
1 The 
charge in Case 08
ŒCAŒ038092 was filed by Brown on D
e-cember 30, 2008, and an amended charge was filed on March 24, 2009. 
The charge in Case 08
ŒCAŒ038581 was filed by Rizo Junior on Se
p-
tember 24, 2009. The charge in Case 08
ŒCAŒ038627 was filed by 
Brown on Oc
tober 21, 2009. The charge in Case 08
ŒCAŒ063901 was 
filed by Local 1982 on September 6, 2011. The charge in Case 08
ŒCAŒ073735 was filed by Local 1982 on February 2, 2012. The charge in 
Case 08
ŒCAŒ092476 was filed by Local 1982 on November 2, 2012.
 2 The ch
arge in Case 08
ŒCAŒ097760 was filed by Local 1982 on 
February 6, 2013. The charge in Case 08
ŒCAŒ098016 was filed by 
Lockett on February 11, 2013.
 September 28, 2012, impliedly threatening an employee b
e-cause of his union and/or protected concerted activities and 

coercively telling an employee that the Union caused him to 
lose overtime.
 As finally amended at the hearing, the first compl
aint further 
alleges that the Respondent violated Section 8(a)(3) and (1) of 
the Act by: between June and November 2008 refusing to a
s-sign work to Otis Brown (Brown); on or about November 27, 

2008, and for several days thereafter, refusing to assign Brown 

light
-duty work, on or about April 1, 2009, and for some period 
of time thereafter, refusing to employ Brown, Lester Corggens, 
Fred Victorian Jr., Clifford Anderson, Laverne Jones, Ricardo 
Canales, and Don Russell from its ﬁregularﬂ hiring list to pe
r-form 
stevedoring work at its facility.
 The complaint further alleges that the Respondent violated 
Section 8(a)(5) and (1) of the Act by: since on or about June 

2008, refusing to apply seniority principles in assigning work to 

employees and since on or about Jan
uary 1, 2012, failing and 
refusing to implement the terms of an agreed
-upon collective
-bargaining agreement.
 The complaint in Case 08
ŒCAŒ097760 et al. (the second 
complaint) alleges that the Respondent violated Section 8(a)(5) 
and (1) of the Act by unilate
rally ceasing dues checkoff for unit 
employees on or about January 1, 2013. The second complaint 

also alleges that on or about November 14, 2012, the Respon
d-ent violated Section 8(a)(1) by threatening an employee with 

removal from the jobsite and/or termin
ation and by physically 
grabbing an employee by the arm. 
 The Respondent™s answers to the complaints deny the mat
e-rial allegations of the complaints and raised certain affirmative 

defenses which will be discussed below.
 On the entire record, including my o
bservation of the d
e-meanor of the witnesses,
3 and after considering the briefs filed 
by the Acting General Counsel and the Respondent, I make the 
following
 FINDINGS OF 
FACT
 I.  JURISDICTION
 The Respondent, an Ohio corporation, with a place of bus
i-ness loca
ted at 3518 St. Lawrence Drive, Toledo, Ohio (the 

Respondent™s facility), has been engaged in providing stevedo
r-ing services to shipping companies that are engaged in inte
r-state and foreign commerce. 
 Annually, the Respondent, in 
conducting its business op
erations derives gross revenues in 
excess of $500,000 for its services. The Respondent admits, 
and I find, that it is an employer engaged in commerce within 
the meaning of Section 2(2), (6), and (7) of the Act and that the 
3 In making my findings regarding the credibility of witnesses, I 
considered their demeanor, the content of th
eir testimony, and the i
n-
herent probabilities based on the record as a whole. In certain instances, 
I credited some, but not all of what a witness said. I note, in this regard, 
that ﬁnothing is more common in all kinds of judicial decisions than to 
believe
 some and not allﬂ of the testimony of a witness. 
Jerry Ryce
 Builders
, 352 NLRB 1262 fn. 2 (2008), citing 
NLRB v. Universal Ca
m-era Corp
., 179 F.2d 749, 754 (2d Cir. 1950), revd. on other grounds 
340 U.S. 474 (1951). See also 
J. Shaw Associates, LLC
, 349
 NLRB 
939, 939
Œ940 (2007).
                                                                                                                        472 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 Union is a labor organization wit
hin the meaning of Section 
2(5) of the Act. 
 II.  ALLEGED UNFAIR LABOR
 PRACTICES
 The Respondent™s Affirmative Defenses
 Whether the Board has a Lawful Quorum
 In its brief filed on September 13, 2013, the Respondent a
r-gued that the Board cannot lawfully act 
in this matter because 

the appointments of former Members Block and Griffin were 
not valid. This argument obviously has no merit since, at pr
e-sent, the Board has five members, all of whom were confirmed 
by the Senate on July 30, 2013, and duly sworn in on 
various 
dates in August 2013. In making this finding, I have taken a
d-ministrative notice of Board™s Press Release dated July 31, 

2013, and August 12, 2013, publicly announcing these facts. 
 Whether the Acting General Counsel had the 
 Authority to Issue the
 Complaints
 The Respondent contends Acting General Counsel Lafe So
l-omon did not lawfully hold his office at the time that the co
m-
plaints issued and therefore they should be dismissed. The 
Board has found no merit to this argument.
  Belgrove Post 
Acute Care
 Center
, 359 NLRB 
633 fn. 1
 (2013). I am, of 
course, bound to follow Board precedent unless and until it is 
reversed by the Supreme Court. 
Waco, Inc
., 273 NLRB 746, 
749 fn. 14 (1984); 
Iowa Beef Packers
, 144 NLRB 615 (1963), 
enfd. in part 331 F.2d. 176 (8th
 Cir. 1964). 
 Accordingly, I find 
that this affirmative defense of the Respondent also has no 

merit.
 Whether the Allegations of the Complaint Arising 
 From Cases 08
ŒCAŒ038092, 08
ŒCAŒ038581, and 
 08ŒCAŒ038627 Should be Dismissed Because 
 of Laches   
 The Re
spondent contends that the allegations in the first 
complaint arising from the charges filed in Cases 08
ŒCAŒ038092, 08
ŒCAŒ038581, and 08
ŒCAŒ038627 must be di
s-missed because the delay in prosecuting these allegations is 

entirely attributable to the Acting G
eneral Counsel
4 and his 
predecessors and that the delay has prejudiced it in presenting 
his defense. 
 The charge in Case 08
ŒCAŒ038092 was filed on December 
30, 2008, by Brown and amended charge was filed on March 
24, 2009. 
 As amended, this charge alleges 
that Brown was 
denied employment opportunities in violation of Section 8(a)(3) 

and (1) and that the Respondent unilaterally changed its hiring 

practices in violation of Section 8(a)(5) and (1) (GC Exh. 1(c)). 
On September 24, 2009, the charge in Case 08
ŒCAŒ038581 
was filed by Rizo Junior alleging that the Respondent™s supe
r-intendent, Tim Jones, violated Section 8(a)(3) and (1) by refu
s-ing to hire employees who had filed unfair labor practice 

charges against the Respondent and that Jones stated he would 
not 
hire any employees who had filed charges and/or lawsuits 
against the Respondent. 
 (GC Exh. 1 (e).). 
 On October 21, 
4 I have taken administrative notice of the fact that on October 29, 
2013, the United States Senate confirmed President Obama™s nomin
a-tion of Richard F. Griffin Jr., to be the Board™s General Counsel and 
that he was sworn in on 
November 4, 2013.
 2009, Brown filed a charge in Case 08
ŒCAŒ038627 alleging 
that Jones stated that he would not hire any employee who had 
filed a charge and/or lawsuits against the Respondent (GC Exh. 
1(g)). On November 30, 2009, the Regional Director issued a 
complaint in C
ase 08
ŒCAŒ038581 scheduling a hearing for 
February 3, 2010. This complaint alleged that on about April 
24, 2009, the Respondent, by Tim Jones, threatened employees 
that the Respondent would not hire employees that had filed 
lawsuits and/or unfair labor pra
ctice charges against the R
e-spondent in violation of Section 8(a)(1). The complaint also 
alleged that on or about April 1, 2009, the Respondent refused 
to hire Brown and other unidentified bargaining unit employees 
from its ﬁregularﬂ hiring list in violati
on of Section 8(a)(4), (3), 
and (1) (GC Exh. 1(i)).
 On December 23, 2009, the Regional Director issued an o
r-der consolidating cases, amended consolidated complaint and 
notice of hearing in Cases 08
ŒCAŒ038581 and 08
ŒCAŒ038627 
scheduling a hearing for Februa
ry 3, 2010 (GC Exh 1 (l)). On 
January 6, 2010, the Regional Director issued an order postpo
n-ing the hearing indefinitely (GC Exh. 1(o).) On January 28, 
2011, the Regional Director issued an order rescheduling the 
hearing for April 18, 2011 (GC Exh. 1(q)). 
 However, on March 
14, 2011, the Regional Director issued an order indefinitely 
postponing the hearing (GC Exh. 1(s)).
 On September 6, 2011, the charge was filed in Case 08
ŒCAŒ063901 (GC Exh. 1(v)). 
 On November 29, 2011, the Regional 
Director issued a sec
ond order consolidating cases, second 

amended complaint and notice of hearing in Cases 08
ŒCAŒ038581, 08
ŒCAŒ038627, and 08
ŒCAŒ063901. 
 The complaint 
indicated that the hearing would be held on a date to be dete
r-mined later. (GC Exh. 1(x).) On February 3, 20
12, the charge 
was filed in Case 08
ŒCAŒ073735 (GC Exh. 1 (bb)). On May 
31, 2012, the Regional Director issued a third order consolida
t-ing cases, third amended complaint and notice of hearing in 
Cases 08
ŒCAŒ038581, 08
ŒCAŒ038627, 08
ŒCAŒ063901, and 
08ŒCAŒ0737
35. This complaint also indicated that a hearing 
date would be determined later. (GC Exh. 1 (dd).)
  Thereafter, 
the charge in Case 08
ŒCAŒ092476 was filed on December 12, 
2012 (GC Exh. 1 (hh)).
 On February 28, 2013, the Regional Director issued a fourth 
ord
er consolidating cases, fourth amended complaint and notice 
of hearing in Cases 08
ŒCAŒ038581, 08
ŒCAŒ038627, 08
ŒCAŒ063901, 08
ŒCAŒ073735, and 08
ŒCAŒ038092 (GC Exh. 1 (ll)). 
Thus, it was not until February 28, 2013, that the allegations of 
the original charge
 in Case 08
ŒCAŒ038092, that was originally 
filed in December 2008, were included in a complaint.
 On March 28, 2013, the Regional Director issued a fifth o
r-der consolidating cases, fifth amended consolidated complaint 

and notice of hearing in Cases 08
ŒCAŒ038581, 08
ŒCAŒ038092, 08
ŒCAŒ038627, 08
ŒCAŒ063901, 08
ŒCAŒ073735, and 
08ŒCAŒ092476.
 The Respondent contends that the substantial delay in the 
prosecution of Cases 08
ŒCAŒ038092, 08
ŒCAŒ038581, and 08
ŒCAŒ038627, has prejudiced it in presenting a defense to these 
cases. The allegations arising from the charges filed in Cases 
08ŒCAŒ038581 and 
08ŒCAŒ038627 directly implicate the 
Respondent™s then superintendent, Jones. Jones was laid off 
due to economic circumstances on June 30, 2009. The record in 
                                                             MIDWEST TERMINALS OF
 TOLEDO INTERNATIONAL
      473 this case establishes that the Respondent made a diligent effort 
to locate Jones prior to the tria
l but was unsuccessful. 
 The allegations arising from Case  08
ŒCAŒ038092 relate to 
the Respondent™s alleged refusal to employ Brown in violation 
of Section 8(a)(3) and (1) and its alleged unilateral change r
e-garding its hiring procedures in violation of Se
ction 8(a)(5) and 
(1). The Respondent™s operations manager in 2008 through 
2009 was John Staler. The General Counsel™s theory regarding 
the alleged refusal to assign Brown work from June through 

November 2008, is that because of grievances filed by Brown 
and other bargaining unit employees the Respondent discrim
i-nated against him. The record establishes that Staler was su
b-stantially involved in the Respondent™s hiring during this time. 

In addition, a significant number of the grievances introduced 
during th
e hearing either mentioned Staler or were submitted to 
him. Staler died in 2011 and therefore was not available to 
testify at the hearing in defense of these allegations. The R
e-spondent contends that the substantial delay in the prosecution 
of these cases 
prejudiced it because Staler was not available to 
testify at the hearing. The Respondent contends that if a hearing 
had been held in a timely manner regarding the allegations in 
these charges both Staler and Jones would have been available 

to testify. 
 The
re have been a substantial number of charges filed in this 
matter since December 2008. The Board generally disfavors 
piecemeal litigation and the General Counsel therefore norma
l-ly consolidates all pending charges into one complaint or co
m-plaints and litig
ates all outstanding issues in one case.
  Jeffe
r-son Chemical Co., 
200 NLRB 992 fn. 3 (1972); 
Peyton Packing 
Co., 129 NLRB 1358, 1360 (1961). The Board has held, ho
w-ever, that this policy does not require the consolidation into one 
proceeding of all the cha
rges that are filed against the same 
respondent during the pendency of that proceeding. 
Harrison 
Steel Castings Co.,
 255 NLRB 1426, 1426
Œ1427 (1981); 
Maremont Corp. World Parts Division
, 249 NLRB 216, 216
Œ217 (1980).
 In the instant case, the action of the 
Acting  General Counsel 
and his predecessors in not proceeding to trial in an expeditious 
manner regarding the complaint allegations arising from Cases 
08ŒCAŒ038092, 08
ŒCAŒ038581, and 08
ŒCAŒ038627 has 
created a situation where two witnesses became unavaila
ble to 
the Respondent and has therefore caused the Respondent some 

prejudice in presenting its defense to the complaint allegations 

arising from these charges. With respect to the allegations ari
s-ing from  Case 08
ŒCA 083092, neither the record nor the Ge
n-eral Counsel™s brief explains why some of the allegations in a 
charge last amended on March 29, 2009, do not appear in a 

complaint until February 28, 2013.
 I am troubled by the fact that the long delay from the time 
the charges were filed in the three above
-noted cases until the 

trial was held has created a situation where witnesses have 

become unavailable to the Respondent in presenting its defense. 
However, the Board has generally not applied the doctrine of 
laches to itself or to the General Counsel. 
F.M.
 Transport
, Inc
., 
302 NLRB 241 (1991). In 
Mid
-State
 Ready Mix, 
316 NLRB 
500 (1995), the Board summarized its position on the doctrine 
of laches as follows:
  The principal cases on this issue are 
Carrothers Co
n-struction Co.,
 274 NLRB 762 (1985), and 
Smyth M
fg. Co
., 277 NLRB 680 (1985). 
Carrothers 
stated at 763: ﬁIn ge
n-eral, laches may not defeat the action of a governmental 
agency in enforcing a public right.ﬂ It also quoted from a 

Supreme Court decision, 
NLRB v. J. H
. Rutter
-Rex Mfg. 
Co., 396 U.S. 258, 264 
(1969), which stated: ﬁWronged 
employees are at least as much injured by the Board™s d
e-lay in collecting their backpay as the wrongdoing emplo
y-er.ﬂ The Board in 
Smyth
 at 692 came to the same concl
u-sion, quoting from another sentence from 
J. H. Rutter
-Rex
, supra: ﬁ[the Court] has held before that the Board is not 

required to place the consequences of its own delay, even 
if inordinate, upon wronged employees to the benefit of 
wrongdoing employers.ﬂ
  On the basis of the foregoing Board and Supreme Court 
preced
ent, I find that the rights of employees to have the claims 
alleged in the complaint, arising from the charges filed in Cases 
08ŒCAŒ038092, 08
ŒCAŒ038581, and 08
ŒCAŒ038627, adjud
i-cated on the merits, outweighs any prejudice caused to the R
e-spondent by the d
elay in prosecuting those allegations. Accor
d-ingly, I will not dismiss the complaint allegations arising from 

the three above
-noted charges on the basis of laches but rather 
will address them on the merits.
 Background and Overview 
 The Respondent provides 
stevedoring and warehousing se
r-vices at its facility in Toledo, Ohio, which encompasses 125 

acres and has six warehouses. The Respondent™s facility is 
located on the east side of the Maumee River near where the 
river empties into Lake Erie. The Respondent 
acquired the 
facility in 2004. There is an over 40
-year history of collective
-bargaining between the Respondent and its predecessors and 
Local 1982 and the International Longshoremen™s Association, 
AFL
ŒCIO (the International Union).
5 At the time of the hea
ring 
in this case, the Respondent was operating under the terms of 

an expired agreement with Local 1982 that was effective from 
January 1, 2006, through December 31, 2010 (the local agre
e-ment) (Jt. Exh. 1). The Respondent was also party to a mu
l-tiemployer 
agreement between the Great Lakes Stevedore E
m-ployers and Great Lakes District Council
-Atlantic Coast Di
s-trict International Longshoremen™s Association
, AFL
ŒCIO that 
was effective from January 1, 2011, through December 31, 
2012 (the master agreement) (Jt. 
Exh. 3).
 The Respondent™s stevedoring operations involving the loa
d-ing and unloading of cargo vessels are performed by employees 
represented by Local 1982 and the International Union (r
e-ferred to collectively as the ILA). The Respondent™s warehouse 
operati
ons include loading and unloading of trains and trucks 
and the movement of cargo into and out of storage. The R
e-spondent assigns the warehouse work to both employees repr
e-5 In setting forth the background of this case, I have taken admini
s-trative notice of the Board™s decision in a recent 10(k) proceeding i
n-
volving the Respondent, Local 1982, and Teamsters Local 20, 
Tea
m-sters Local 20 (Midwest Terminals of
 Toledo International),
 359 NLRB 
983
 (2013), and a case involving a predecessor of the Respondent, 
Toledo World Terminals, Inc.,
 289 NLRB 670 (1988).
                                                             474 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 sented by the ILA and the Teamsters. Employees represented 
by the ILA perform warehou
se work in the area near the docks 

which is located to the west of St. Lawrence Drive, a road 
which runs through the Respondent™s facility. This area is r
e-ferred to as the ﬁwetﬂ side of the facility. Employees represen
t-ed by the Teamsters perform warehouse
 work in the area east of 
St. Lawrence Drive which is referred to as the ﬁdryﬂ side. The 

record establishes that the Great Lakes shipping season runs 
from April through November and that the bulk of the R
e-spondent™s stevedoring operations occur during this
 period. 
 In 2008, when some of the events alleged to be unfair labor 
practices in the first complaint occurred, the president of  Local 

1982 was Charles Moody and the dock steward was his brother, 
Robert Moody. The Moody brothers had held these positions 
in 
Local 1982 since the 1980s.
6  Pursuant to internal union char
g-es filed by Miquel Rizo Sr. (Rizo Senior) and Miquel Rizo Jr. 

(Rizo Junior) the International Union removed Charles Moody 

and Robert Moody from their positions in approximately early 
2009. 
 At that time, Rizo Senior, who was Local 1982™s recor
d-ing secretary, was appointed president/dock steward of Local 
1982. In 2010 the International Union placed Local 1982 into 
trusteeship. At that time, John Baker Jr., president of the ILA 
Great Lakes Distr
ict Council and vice president of the Atlantic 
Coast District, and James Paylor, another International Union 

representative, were appointed as trustees.  Rizo Senior was 
appointed to the position of dock steward. Andre Joseph, a
n-other International Union r
epresentative, replaced Paylor as a 
trustee in mid
-2011. Local 1982 remained in trusteeship until 
approximately July 2012. During this period, the trustees had 
the responsibility of administering the day
-to-day affairs of the 
local, together with Dock Stew
ard Rizo Senior. In approximat
e-ly July 2012, Otis Brown was elected president of Local 1982 

and held that position at the time of hearing. Rizo Senior was 

removed from his position as dock steward in approximately 
August 2011.
 The Respondent™s president is
 Alex Johnson. The Respon
d-ent™s director of operations, Terry Leach, began working for the 

Respondent in July 2007. 
 Christopher Blakely is the Respon
d-ent™s human resources manager and has been employed since 
May 2010. As noted above, John Staler, who is d
eceased, was 
employed as the Respondent™s operations manager in 2008
Œ2009.
 The Order of Call Procedure
 The Respondent utilizes a procedure referred to as the order 
of call in order to assign work to employees. This procedure is 

set forth in the most recent
 local agreement between the parties 
that expired December 31, 2010 (Jt. Exh. 1, sec. 5.2.1
Œ6.2). The 
order of call is comprised of employees in three categories: 
skilled employees; regular employees, and casual employees. 
Section 5.2.1(A) of the expired a
greement provides the follo
w-ing definition for skilled employees:
  The company shall employ a core group of employees exper
i-
enced in longshoremen and warehousing work known as 

skilled employees. These employees will be qualified in four 
6 See 
Toledo World Terminals
, supra
, and (Tr. 172). 
 (4) or more of the 
following job classifications: crane oper
a-
tor, checker, power operator, signal man, and hatch leader. 
  Section 5.2.1 of the local agreement and longstanding pra
c-tice establishes that the Respondent first hires skilled emplo
y-ees for available work. The rec
ord establishes that the R
e-spondent determines when employees have sufficient skills to 
be added to the skilled employee list. According to section 6.1 
of the expired contract, seniority on all three lists is determined 
based on the hours worked in the pre
ceding year. The record 
establishes that in practice the seniority of regular and casual 

employees is determined by this method. However, Terry 

Leach, the Respondent™s director of operations since 2007 test
i-fied, without contradiction, that the practice ha
s been that e
m-ployees on the skilled list are ranked in seniority by their orig
i-nal hire date  (Tr. 908, 911
Œ912). The practice between the 
parties has been that the Respondent prepares the order of call 

list with employees ranked in their seniority order 
in each cla
s-sification and submits it to Local 1982 in April of each year. 
While regular employees may have the qualifications to pe
r-form certain assignments, such as operating a forklift, they are 
not required to have any such qualifications in order to b
e on 
the regular list.
 Utilizing the order of call list, the Respondent hires emplo
y-ees on a daily basis depending upon the availability of work. 
Employees on the skilled list are always offered employment 
before the employees on the regular or casual list
. Employees 
on the skilled list are not guaranteed work every day. There 
may not be enough work available for all skilled employees or 

a skilled employee may not be qualified to perform a particular 

job. Employees on the skilled list are required, however,
 to call 
in and notify the Respondent if they will not be reporting to 
work on a particular day
 When the Respondent determines that the amount of work 
available is going to require the hiring of employees beyond 
those on the skilled list, the Respondent pl
aces a recorded n
o-tice on its telephone line indicating that work is available for 
regular employees.
 The Respondent will then conduct a shape up at 7:30 a.m. 
the following morning to hire employees from the regular list. 
Employees must be physically prese
nt in the shape up room in 
order to be hired. Generally, regular list employees are hired 
based upon their seniority and the ability to perform the pa
r-ticular jobs available. Thus, if the Respondent needs to hire a 
forklift operator from the regular list a
nd the person with the 
most seniority present in the shape up room on that day does 
not have the skill to operate a forklift, the Respondent will go 
down the list and assign the work to the most senior person 
who is a qualified forklift operator. Normally,
 employees on the 
casual list are offered employment only after the Respondent 
has offered all the employees on the regular list employment in 
jobs that they are qualified to perform.
 Whether the Respondent Violated Section 8(a)(3) 
 and (1) of the Act by R
efusing to Assign Work to Brown 
 between June and November 2008
 Brown has been employed by the Respondent and its pred
e-cessor since approximately 2000. In April 2008, Brown was 
number two in seniority on the regular list (GC Exh. 27). On 
                                                             MIDWEST TERMINALS OF
 TOLEDO INTERNATIONAL
      475 July 1, 2011, Brow
n was placed on the skilled list and in A
u-gust 2012 Brown was elected president of Local 1982. In 2007 
and 2008, Leach recognized that Brown had the skill and qual
i-fications to be placed on the skilled list at that time and invited 
him to be placed on the 
skilled list on a number of occasions 

but Brown declined the opportunity.
 In April 2008, as the shipping season picked up Brown was 
hired to work almost daily when he appeared at the shape up 
and was regularly assigned to perform maintenance work on 

cranes
. (GC Exh. 32, p. 1
Œ9.) Pursuant to the 2006
Œ2010 co
n-tract, work on a crane was paid at the highest rate. (Jt. Exh. 1, 
p. 12
.)7 The parties™ practice was that once an employee was 
assigned work on a crane, the employee continued to receive 
the rate of pay 
for crane work, regardless of which job the e
m-ployee was assigned. (Tr. 93, 399.) In May 2008, Brown co
n-tinued to be regularly assigned work.
 Brown™s credited and uncontroverted testimony establishes 
that sometime in the spring of 2008, Leach approached 
him at 
work and told him that he was going to go on the skilled list. 
Brown replied that he was not.
8 Leach said that he was going to 
talk to Bob Moody about it. When Brown replied that Bob 
Moody could not make him go on the skilled list, Leach then 
stated
 that Brown would not ﬁreceive any more crane pay.ﬂ (Tr. 
254.)
9 Brown also credibly testified that on May 9, 2008, he had 
been working on a barge until about 8 p.m. At that time he 

noticed that employees with lower seniority on the regular list 
and casual 
list employees were about to start work. Brown 
spoke to Staler about it and told him that there were more se
n-ior employees such as Mark Ward and Jerome Brown who had 
been told by Staler that there was no need for them to come to 
the shape up because there 
was not enough work left on the 
barge for them to come in. Staler replied that Bob Moody, the 
union steward, told him he could make the assignments to the 
less senior employees. At that point, Bob Moody pulled up in 

his pickup truck and Staler and Brown sp
oke to him about this 
issue. According to Brown, Moody acknowledged that he told 
Staler that Staler could have less senior employees work on the 
barge. Brown said that was wrong as that the more senior e
m-ployees should be working and that he was going to f
ile a 
grievance over this issue. Moody told Brown to come to the 
Union™s office, which at that time was located on the Respon
d-ent™s premises, and get a grievance form. As Brown arrived at 
the union office, Staler approached him and said that he had 
called 
Jerome Brown and Mark Ward into work. Brown test
i-fied that since Jerome Brown and Ward had been called in to 
work he did not file a grievance over the matter.
 7 In 2008 the contractual hourly rate for a craneman 
and a crane m
e-chanic was $24.95 an hour. The wage rate for longshoremen and war
e-housemen was $23.30.
 8 Brown credibly testified that because of personal issues, he did not 
want to go on the skilled list at that time because he would then have 
the obligatio
n of making himself available for work every day.
 9 Sec. 6 of the contract between Local 1982 and the Respondent pr
o-
vides for filling vacancies on the skilled list (Jt. Exh. 1, p. 6). There is 

no contractual language requiring an employee to accept an offe
r to fill 
a vacancy for a skilled employee. 
 Brown testified that shortly after these incidents his crane 
pay rate was stopped and he was paid
 at the lower hourly rate 
for work he was assigned.
10  Brown also testified that he co
n-tinued to regularly appear at the shape up after these two inc
i-dents but that the Respondent did not assign work to him with 
the same frequency as it previously had. Rat
her, the Respon
d-ent assigned work that he was capable of performing to less 
senior employees. The Respondent™s gate records, which reflect 
all of the potential employees who appear at the shape up, co
r-roborate Brown™s testimony that he continued to regular
ly a
p-pear at the shape up during the period from June through N
o-vember 2008. (Jt. Exhs. 16, 17, 18, 19, and 20.)
 Rizo Junior credibly testified that during the summer of 2008 
he and his brother Mario Rizo worked for the Respondent as 

casual employees. As n
oted above, casual employees were to 
be hired only after skilled and regular employees had been 
offered employment. According to Rizo Junior, beginning in 
approximately July 2008, Staler and Leach would at times si
g-nal the Rizo brothers to stay after the s
hape up for that day had 
ended. The Rizo brothers would remain in the area where the 
shape up occurs. On several occasions, after more senior e
m-ployees were sent home from the shape up after having been 

informed there was no work for them, the Rizo brother
s would 
be assigned work. Rizo Junior also testified that during this 
period he observed Steve Luce Jr. working at the facility, at 
times driving a forklift. The order of call list for 2008 establis
h-es that Luce Jr. was number 22 on the seniority list, wel
l below 
Brown (GC Exh. 27).
 Rizo Senior also testified that during this period, he observed 
his sons working ahead of more senior employees on several 
occasions. Finally, former employee Mark Lockett testified that 
he observed employee Eddie Sutton working
 during this period 
of time, even though Sutton had not appeared at the shape up. 
Sutton was listed as number 13 on the seniority list for 2008.
 On July 22, Brown filed a grievance alleging that the R
e-spondent violated the contract on July 19 by hiring two
 regular 
list employees with less seniority than Brown (GC Exhs. 31a 

and b). On August 1, Brown filed a grievance alleging that 

Leach assigned Mark Ward work as a front
-end loader when 
Ward was supposed to ﬁoperate from a supervisor or foreman 
positionﬂ (G
C Exh. 31c). On August 4, Brown submitted a 
grievance indicating that he had not yet received a response to 
his July 22 grievance (GC Exh. 31d). On August 7, Brown filed 
a grievance alleging that Leach had hired Mark Ward to work 
as a foreman but assigned 
him work on a ﬁrail car loading pipe 
as a laborer for an entire eight
-hour shift.ﬂ Brown™s grievance 
alleged that this assignment demonstrated favoritism to Ward. 
(GC Exh. 31e.)  
 On September 17, after the shape up had ended, a front
-end 
loader position a
ppeared on the job board and employee Eddie 
Sutton was assigned that work even though he was not present 
10 There is no allegation in the complaint regarding the loss of 
Brown™s crane pay. The record indicates that Brown™s crane pay was 
restored in September 2008 and that he received backpay pursuant to a 
settlemen
t at some point after the filing of the charge in Case 08
ŒCAŒ038092. Consequently, I will not make any determination in this case 
regarding any crane pay Brown may have lost.
                                                                                                                        476 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 at the shape up. Brown asked Leach why Sutton had been a
s-signed work on a front
-end loader instead of him, since Brown 
had higher seniority and had bee
n present at the shape up. After 
not receiving a satisfactory answer from the Respondent, on 
September 19, Brown filed a grievance alleging that on Se
p-
tember 17, Leach showed favoritism to employee Eddie Sutton 
by assigning him work on a front
-end loader (
GC Exh. 31g). 
The Respondent responded in writing to the grievances that 

Brown filed.
 The Respondent™s records for the period from April 1, 2008, 
through November 2008, establish that Brown worked the fo
l-lowing number of hours: April
Š68; May
Š117.25; June
Š48.5; July
Š51.5; August
Š59.25; September
Š135.75; Oct
o-ber
Š188.25, and November
Š71.25.
 In 
Wright Line
, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 
(1st Cir. 1981), cert. denied 455 U.S. 989 (1982), approved in 
NLRB v. Transportation Management Corp.,
 462 U.S. 39
3 (1983), the Board established a framework for deciding cases 
alleging a violation of Section 8(a)(3) or violations of Section 
8(a)(1) turning on employer motivation regarding an adverse 
employment action taken against an employee. To prove an 
employer™s 
action is discriminatorily motivated and violative of 
the Act, the General Counsel must first establish, by a prepo
n-derance of the evidence, an employee™s protected conduct was 
a motivating factor in the employer™s decision. The elements 
commonly required 
to support such a showing are union activ
i-ty or protected concerted activity by the employee, employer 
knowledge of the activity, and, at times, antiunion animus on 
the part of the employer. If the General Counsel is able to e
s-tablish a prima facie case of
 discriminatory motivation, the 
burden of persuasion shifts ﬁto the employer to demonstrate the 
same action would have taken place even in the absence of the 
protected conduct.ﬂ  
Wright Line
, supra at 1089.
 In the instant case, Brown told Staler he was goi
ng to file a 
grievance on May 9 regarding the Respondent™s alleged failure 
to honor the seniority provisions involving the assignment of 
work. Brown did not actually file a grievance on that issue 
because Slater called the more senior employees into work t
hat 
Brown had claimed should be assigned the work in dispute. On 
July 22, August 1, 4, and 7, and September 19 Brown filed 
grievances claiming that the Respondent was violating the co
n-tract in the manner in which it made work assignments. The 
Board has hel
d that filing a grievance pursuant to a contract is 
activity protected by Section 8(a)(3) and (1) of the Act. 
LB & B 
Associates, Inc
., 340 NLRB 214 (2003); 
Southern California 
Edison Co
., 307 NLRB 1426 (1992).
 I find that the Respondent was aware of Brown™
s stated i
n-tent to file a grievance on May 9 as I credit his testimony that 

he so informed Staler. The Respondent was, of course, aware of 
the grievances that Brown actually filed in July and August as it 
provided written responses. 
 The Board has indicate
d that the timing of an adverse action 
in response to protected conduct can support an inference of 
animus. 
 Yellow Transportation, Inc
., 343 NLRB 43, 48 (2004). 
In the instant case, within weeks after his initial threat to file a 
grievance regarding the R
espondent™s alleged failure to hire 
employees consistent with the seniority provisions of the co
n-tract, Brown experienced a precipitous decline in the number of 
hours he worked in June as compared to May. In May Brown 
worked 117.25 hours while in June he w
orked only 48.5 hours. 
As noted above, between July 22 and August 7, Brown filed an 
additional four grievances regarding the Respondent™s alleged 
refusal to assign work in accordance with contract. During this 
period, Brown continued to be assigned a low n
umber of hours, 

51.5 for July and 59.25 for August. The summer months are the 
height of the shipping season and the Respondent™s busiest 
time. As noted above, Brown was number two on the regular 
employee seniority list and had sufficient skills such that t
he 
Respondent asked him to be added to the skilled list. I find that 
the timing of the sequence of events establishes sufficient ev
i-dence of animus toward Brown™s protected conduct in threate
n-ing to file and in fact filing grievances. Accordingly, I find t
hat 
the General Counsel has presented a prima facie case of di
s-crimination toward Brown regarding the assignment of work 
during the period alleged in the complaint.
 Turning to the Respondent™s defense under 
Wright Line
, the 
Respondent contends that it did 
not refuse to assign work to 
Brown during this period because he filed grievances or e
n-gaged in other protected action. In support of its contention, the 
Respondent contends that the hours worked by Brown in Se
p-tember and October exceed the number of hours
 that he worked 
in April and May. The Respondent also argues that Brown™s 
hours in November were similar to the hours he worked in 

April, despite the fact that, as will be discussed in detail later, 
he missed some time from work due to an injury. While the
 Respondent concedes that the number of hours Brown worked 
in June, July, and August were lower than April and May, it 

contends that they were comparable to the hours he worked in 
April.
 As noted above, April is the beginning of the shipping se
a-son but by 
May the shipping season is in full swing. Thus, the 
hours Brown worked in May are the appropriate comparison to 
the hours he worked in June through October.  There is ev
i-dence that during this period that, at times, the Respondent 
assigned work to employee
s with less seniority than Brown 
without an explanation. The Respondent offers no specific re
a-son for the precipitous decline in the number of hours of work 
Brown performed in June or July and August and thus I find 
that the Respondent has failed to rebut 
the Acting General 
Counsel™s prima facie case for this period. However, the record 

establishes that the number hours assigned to Brown in Se
p-tember and October exceeded the number of hours he worked 
in May. In addition, in November, the shipping season is 
win
d-ing down and Brown missed some time due to an injury but 
was still assigned more hours than he had received in April. 
Thus, I find that the evidence establishes that the hours a
s-signed to Brown in September or October and November is 
sufficient to rebu
t the prima facie case for this period. Accor
d-ingly, on the basis of the foregoing, I find that the Respondent 

violated Section 8(a)(3) and (1) by refusing to assign work to 
Brown only during the months of June, July, and August 2008.
   MIDWEST TERMINALS OF
 TOLEDO INTERNATIONAL
      477 Whether on or about J
une 2008 the Respondent Ceased 
 Applying Seniority Principles in Assigning 
 Work to Employees in violation of Section 
 8(a)(5) and (1) of the Act
 In his brief the General Counsel asserts generally that the 
ﬁRespondent did not follow seniority principles in
 assigning 
work during the relevant time period in 2008 and 2009 as part 
of a scheme to prevent Brown from obtaining work on a regular 
basis in violation of Section 8(a)(3).ﬂ (GC Br. at 30.) In support 

of this assertion, the General Counsel asserts that th
e testimony 
of Brown and other witnesses, certain records of the Respon
d-ent, and the order of call demonstrates that seniority provisions 

were not being followed to hire employees in accordance with 
the contract and past practice. The General Counsel asser
ts that 
the Union was not provided with any notice or opportunity to 
bargain over the alleged departure from the job assignments 
based on seniority and therefore the Respondent violated Se
c-tion 8(a)(5) and (1). 
 In defense to this allegation the Respondent
 denies that it 
unilaterally ceased applying the seniority provisions of the 

contract in assigning work in June 2008. The Respondent a
r-gues that it continued to follow the order of call regarding the 

assignment of work. The Respondent also contends that at
 times verbal agreements were reached with local union officials 

when circumstances required in order to properly staff the o
p-eration.
 Although the complaint alleges that the Respondent unilate
r-ally abrogated the seniority principles of the contract regard
ing 
the assignment of work in June 2008, the General Counsel did 
not call as witnesses either the then president of Local 1982, 
Charles Moody, or the then dock steward, Robert Moody. The 
only witness called by the General Counsel in support of this 
complai
nt allegation who was a local union official during the 
material time was the then recording secretary, Rizo Senior. 
Rizo Senior held that position until sometime in 2009 when the 
Moody brothers were removed from office by the International 
Union. At that 
time Rizo Sr. was appointed as president of L
o-cal 1982 by the International Union. Rizo Senior held that pos
i-tion for a relatively short period of time until Local 1982 was 
placed in trusteeship by the International Union. He was then 
appointed as the dock
 steward for the Local 1982. He held that 
position until August 2012 when the trusteeship ended and an 
election was held to elect new Local 1982 officers.
 Rizo Senior testified that during the summer of 2008 his sons 
Mario Rizo and Miquel Rizo Jr. worked f
or the Respondent as 
casual list employees. On at least three occasions during the 

summer of 2008, Rizo Senior observed his sons performing 
laborer work and driving forklifts after regular list employees 
had not been hired at that shape up. Rizo Senior als
o observed 
Steve Luce Jr., a regular list employee working when more 
senior regular list employees had not been hired at that shape 
up. Rizo Senior also testified that during the period from June 
through November 2008 he regularly observed Randy Balmert, 
Kevin Newcomer and Eddie Sutton working on front
-end loa
d-ers without being hired through the shape up. Rizo Senior said 

that these three employees would be hired to work on front
-end 
loaders out of the maintenance shop over which Local 1982 did 

not have jur
isdiction.
 On cross
-examination, Rizo Senior testified that during the 
summer of 2008 he questioned Union Steward Robert Moody 

about the manner in which the Respondent was assigning some 
of the jobs to employees. When first asked by Respondent™s 
counsel if
 Moody ever told him that the Respondent was ma
k-ing assignments correctly, he denied that Moody had made 
such a statement (Tr. 217). 
 However, Rizo
 Senior then testified 
that he did not recall Moody saying that the Respondent could 
make the assignments in the manner that it had (Tr. 218). When 
the Respondent™s counsel asked Rizo Senior if his affidavit 

given on July 13, 2009, refreshed his recollecti
on regarding the 
conversation he had had with Moody regarding the assignment 

of work in 2008, Rizo Senior stated, ﬁIf it™s there and signed by 
me I must have said it.ﬂ (Tr. 219.) The Respondent™s counsel 
then read into the record the following portion of R
izo Senior™s 
affidavit: ﬁI am also aware that in 2008 the Employer began the 
practice of assigning regular employees to certain jobs without 
following seniority as provided in the contract and during the 
previous years. In other words, they would post each
 job on the 
board. For example for forklift operators specifically assign an 

individual to the job and ignored (sic) the seniority list. To my 
knowledge there were grievances filed on this issue and when I 
questioned Moody regarding it he stated that the C
ompany can 
do it.ﬂ (Tr. 221.)
 While I find that Rizo Sr. was generally a credible witness, 
in my view his pretrial affidavit more accurately sets forth his 

conversation with Union Steward Moody regarding the assig
n-ment of work made by the Respondent in the
 summer of 2008. 
His testimony was equivocal in that he first testified that 
Moody had not said that the Respondent could make the a
s-signments in the manner that it did in 2008, but later testified 
that he did not recall Moody making such a statement. His 
un-certainty is understandable given the fact that he was testifying 
regarding events that had occurred 5 years earlier. Under these 
circum
-stances, I find that the portion of Rizo Senior™s affidavit 
that was read into the record is more reliable, as the af
fidavit 
was given much closer in time to the events in question. A
c-cordingly, I find that in the summer of 2008 when Rizo Senior 
questioned Union Steward Moody about some of the assig
n-ments made by the Respondent, Moody told him that the R
e-spondent could m
ake those assignments.
 Brown was also questioned about the Union™s acquiescence 
in certain assignments made by the Respondent in 2008. In this 
connection, on cross
-examination Brown was asked about the 
May 9, 2008 incident when he objected to Staler™s assi
gnment 
of work to employees with lower seniority. When asked by the 
Respondent™s counsel if Staler had told Brown that Union 
Steward Moody had told Staler to make the assignments in that 
manner, Brown responded that ﬁhe [Staler] asked him if he 
could do it
.ﬂ (Tr. 373.) Respondent™s counsel then read into the 
record the following portion of Brown™s March 9, 2009 affid
a-vit dealing with Brown™s objection to Staler™s work assignment 
on May 8, 2008: ﬁWhen I saw this I immediately spoke to John 
Staler and working
 foremen Lavern Jones regarding the fact 
that they canceled the telephone tape and sent people home on 
the regular list that should be working.ﬂ Staler, at first, stated it 
was too late to call anyone. And when I challenged him again 
along with Jones, Stal
er said 
Union 
Steward Moody told him to 
 478 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 do this. Steward Moody was present on the grounds, so we all 
approached Moody, and Moody stated, ﬁI told him to do itﬂ (Tr. 

374Œ375). Brown then admitted that on this occasion the Union 
and the Respondent had discuss
ed the matter and agreed that 
the assignments would be made in that fashion on that day, but 
that he disagreed with that determination (Tr. 376).
 The Board has held that the manner in which employees are 
dispatched for work is a mandatory subject of bargai
ning. 
Long 
Mile Rubber Co
., 245 NLRB 1337 (1979). In the instant case, 
however, the General Counsel has failed to meet his burden the 

burden of establishing, by a preponderance of the evidence, that 
in 2008 the Respondent unilaterally made work assignments
 without giving notice or an opportunity to bargain to the Union. 
There is evidence of assigning work to less senior employees 
than Brown during this period. As noted above, I find this ev
i-dence supports the claim that the Respondent acted discrimin
a-torily
 toward Brown June, July, and August 2008. However,  
the evidence establishes that during the relevant time period the 
Respondent did, in fact, discuss work assignments with Union 
Steward Moody who acquiesced in the manner in which the 
Respondent made thos
e assignments. Accordingly, the alleg
a-tion that the Respondent acted unilaterally in refusing to make 
assignments in accordance with seniority in violation of Section 
8(a)(5) and (1) has not been established and I shall dismiss this 
allegation in the compl
aint.
 Whether the Respondent refused to Assign Brown 
 Light
-Duty Work on November 27, 2008, and 
 Several Days Thereafter, in Violation of Section 
 8(a)(3) and (1)
 In November 2008, the Respondent had a practice of provi
d-ing injured employees with available
 light
-duty work opport
u-nities. In this connection, Brown testified that he had previously 

been assigned light
-duty work as a checker by Leach after i
n-juring his hand in approximately 2007. Employee Kevin Ne
w-comer testified that in 2008 he burned his left 
hand at work and 

was assigned light
-duty work involving checking safety fe
a-tures such as the expiration date of fire extinguishers. Leach 

acknowledged that the Respondent™s practice was to assign 

injured employees light
-duty work consistent with their r
e-strictions
 On November 21, 2008, Brown was involved in an accident 
at work while driving a truck. On November 22, he went to the 

emergency room at St. Vincent Medical Center. On November 
24, 2008, Brown saw Dr. Reardon at the Vincent Mercy Med
i-cal Center and
 was diagnosed with a cervical strain (GC Exh. 
4B). Brown was informed by Dr. Reardon that he could return 
to work on November 24 with the restrictions of no driving and 
minimal neck movement (GC Exh. 4a). Dr. Reardon™s report 
indicated that that Brown wou
ld be reexamined on December 1 
and that he expected his probable return to full duty at that 

time.
 According to Brown™s credited testimony, on November 24, 
2008, Brown presented the document with his work limitations 

to the Respondent™s safety officer Jim 
Hasenfratz, who i
n-formed Brown that the Respondent would find work for him 
that accommodated his restrictions.  Hasenfratz told Brown to 
report to work the next day. However, on November 25 Brown 
called Hasenfratz and told him that he would not be able to 
come to work that day because medication Brown™s doctor had 
prescribed him had made him drowsy and unable to work.  
Hasenfratz told him to report to work on November 26.
 Brown reported to work on November 26 and was assigned 
by Staler to work on the hopper
, a job consistent with his r
e-strictions. On November 27, 2008, Thanksgiving Day, Brown 

appeared at the shape up. The skilled list employees™ jobs were 
posted on the hiring board. Brown™s name was also posted as 
being assigned to the hopper job. Prior to m
aking assignments 
to the regular list employees who were present at the shape up, 
Leach and Staler spoke privately. Either Leach or Staler then 
erased Brown™s name from the board and replaced it with Mark 
Ward, a skilled employee.
 Leach then began to make 
assignments to the employees on 
the regular list who were present at the shape up. Leach a
s-
signed work to Claude Tucker the first person on the regular 
seniority list but then skipped Brown and went to the next reg
u-lar list employee who was present. Brown 
immediately told 
Leach that he had passed by his name. Leach said that Brown 
could not work because he was injured. Brown said that he 
could work on the hopper job but Leach replied that Mark 
Ward had received that job. Brown stated that he could open 
bags
 in the warehouse. Leach said that Brown™s neck was fra
g-ile and further stated that he had talked to Brown™s doctor and 
that his injury was more serious than what was listed on his 
work restrictions. Brown called Leach a liar and then turned to 
Union Stewa
rd Moody who was present and asked if he was 
going to let Leach do that to him. Moody said that since Leach 
said he could not work, he could not work. Brown told Moody 
that he was going to file a grievance over Leach™s refusal to 
assign him work.
 Both Lock
ett and Rizo Senior testified they were present at 
the shape up on November 27 and their testimony corroborates 
that of Brown regarding what Leach said to Brown about 
speaking to Brown™s doctor regarding his injury.
 Brown later met with Dr. Reardon and obt
ained a signed 
statement from him indicating that Dr. Reardon did not talk to 

anyone at the Respondent and that he did not indicate that 
Brown should be placed on any restrictions other than those 
indicated in his return to work form dated November 24. (GC
 Exh. 5b.) After obtaining the signed statement from Dr. Rea
r-don, Brown filed a grievance on December 12, alleging that on 
November 27, the Respondent refused to assign him work b
e-cause he had engaged in protected concerted activity. (GC Exh. 
5a.) Brown™s 
grievance states in part, the following: ﬁMr. 

Leach told me I could not work because of the severity of my 
neck injury. I told him the doctor cleared me to return to work. 
Mr. Leach stated to me in his own words, I talked to your do
c-tor myself, and he told
 me that  the injury to your neck is more 
serious than what is written on your restrictions
Šyour neck is 
to fragile
ŠI™m not going to let you work until your doctor 
clears you.ﬂ
 At the trial, Leach testified that he did not recall speaking 
Brown™s doctor re
garding his medical condition (Tr. 790). 
Leach did not, however, testify regarding what he said to 
Brown on November 27 regarding his medical restrictions. As 
noted above, Brown™s testimony regarding this incident is co
r-  MIDWEST TERMINALS OF
 TOLEDO INTERNATIONAL
      479 roborated by that of Lockett and Riz
zo Senior. In addition, 
Brown™s testimony is supported by the language in the grie
v-ance that he filed on December 10. Thus, I find that Leach told 
Brown on November 27 that he would not assign him work 
because Leach had spoken to Brown™s doctor who had ind
ica
t-
ed that his restrictions were greater than what the doctor had 
listed on Brown™s work restrictions form. Accordingly, I find 
Leach™s statement to Brown to be demonstrably false.
 On December 3 and 4, 2008, Brown returned to work wit
h-out restriction and 
worked 12
-hour shifts (Jt. Exhs. 18k and n).
 For the reasons set forth in the preceding section of this dec
i-sion involving the Respondent™s discriminatory refusal to a
s-sign Brown work in June, July, and August 2008, I find that the 
General Counsel has esta
blished a prima facie case regarding 
the Respondent™s discriminatory refusal to assign Brown light
-duty work from November 27 through December 2, 2008. 

Thus, under 
Wright Line
, the burden of persuasion shifts to the 
employer to demonstrate that it would ha
ve taken the same 
action even in the absence of the protected conduct.
 With respect to cases in which an employer™s asserted re
a-sons for its alleged discriminatory conduct are found to be pr
e-textual, the Board does not apply the second part of the 
Wright 

Line
 analysis. In this connection, in 
Golden State Foods Corp
., 
340 NLRB 382, 385 (2003), the Board indicated:
  However, if the evidence establishes that the reasons given for 
the Respondent™s actions are pretextual
Šthat is, either false 
or not in fact reli
ed upon
Šthe Respondent fails by definition 
to show that it would have taken the same action for those 
reasons, absent the protected conduct, and thus there is no 

need to perform the second part of the 
Wright Line
 analysis. 
Limestone Apparel Corp
., 255 NLRB
 722 (1981). [Accord: 
Austal USA, LLC
, 356 NLRB 
363 (2010).]
  In the instant case, the Respondent was within its rights to 
assign Ward the hopper job on November 27, as Ward was a 

skilled employee and present at the shape up. Such action is 

consistent with
 the contract and past practice. However, as 
noted above, Leach gave Brown a patently false reason for not 
assigning him to other light
-duty work consistent with his r
e-strictions, such as opening bags in the warehouse. I note that 
the Respondent did not pr
oduce any evidence that such work 
was not available on November 27. Thus, I find that Leach™s 
asserted reason for not assigning Brown other light
-duty 
work
Šthat Leach had spoken to Brown™s doctor, who indica
t-ed his restrictions were greater than those list
ed on his written 
work restriction form
Šwas pretextual. Rather, I find that the 
Respondent™s real motivation was to retaliate against Brown for 
engaging in the protected conduct of stating an intent to file a 

grievance on May 9 and actually filing a series
 of grievances in 
July, August, and September 2008. My conclusion is further 
supported by the fact that the Respondent treated Brown di
s-parately from Newcomer and acted in a manner inconsistent 
with its past practice regarding the assignment of light
-duty 
work. Accordingly, I find that the Respondent violated Section 
8(a)(3) and (1) of the Act by refusing to assign Brown light
-duty work from November 28 through December 2, 2008.
 Whether the Respondent, Through its Vice President 
 of Operations, Tim Jones, 
Violated Section 8(a)(1) on 
 April 24, 2009, by Telling an Employee that it Would 
 not Hire Employees who had Filed Lawsuits 
 and/or Charges
 Rizo Senior testified that on April 24, 2009, he was in a 
warehouse warranting aluminum that had been shipped by 
truck.
11 Jones approached Rizo Senior and told him that he had 
a problem. When Rizo Senior asked him what it was, Jones 
replied that he had a coal ship coming in and he did not know 
how to handle it because he had removed at least eight skilled 
employees fro
m the job of warranting the aluminum in order to 
man the ship. Rizo Senior replied that that should not be a pro
b-lem because Jones should remove the skilled employees from 
the job of warranting aluminum in order to man the ship and 
then go to the regular l
ist and hire more employees. Jones sta
t-ed that was not going to happen because the people at the top of 
the list either had filed charges or lawsuits against the R
e-spondent. Rizo Senior replied that Jones™ statement was di
s-criminatory and that he was going
 to have to file a grievance 
over it.
 That same day Rizo prepared a handwritten grievance which 
states the following:
  On Friday, April 24 in the afternoon I had a discussion with 
Tim Jones about bringing men from the regular hiring list. 
Mr. Jones stated 
that he would not hire men because several 
members had suits & charges pending against the company. 
This is a discriminatory practice by Mr. Jones and more i
m-portantly Mid
-West Terminals. [GC Exh. 2.]
  On April 29, 2009, Jones submitted a written response 
to the 
grievance filed by Rizo Senior regarding this matter. In his 
response, Jones did not specifically deny making the statements 
referred to in Rizo™s grievance. His response indicated that it 
was possible that his comments were taken out of context or 
interpreted incorrectly. (GC Exh. 3.) 
 As noted previously, despite a diligent effort, the Respondent 
could not locate Jones, who was laid off in 2009, in order to 
have him testify at the trial.
 I credit Rizo Senior™s uncontradicted testimony. I find Rizo 
Senior credible with regard to this issue as his testimony at the 
trial was clear and unequivocal. In addition, his testimony is 
supported by the grievance that he filed on the date that Jones 
spoke to him. Jones™ written response to the grievance did not 

specifically deny making the statement but rather only sugges
t-ed that Rizo took it out of context or may have misunderstood 
it. I find that Rizo understood Jones™ statement very well and 
that his testimony at the trial accurately reflected what Jones 
had t
old him. Accordingly, I find that Jones told Rizo that the 
Respondent would not hire employees from the regular list 

because the employees at the top of that list had filed lawsuits 
or charges against the Respondent. In context, I find that Jones™ 
referenc
e to ﬁchargesﬂ encompassed both the filing of grie
v-11 Rizo Senior explained that warranting was a procedure that i
n-
volved unloading 
aluminum slabs from trucks and weighing and mar
k-
ing them.
                                                             480 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 ances and unfair labor practice charges. Accordingly, I find that 
the Respondent, through Jones, by telling an employee that it 

would not hire other employees because they had filed grie
v-ances under the co
llective
-bargaining agreement and charges 
with the National Labor Relations Board, violated Section 
8(a)(1) of the Act.
 Whether the Respondent Refused to Hire Brown 
 and Other Employees 
During the 
Period from April 1, 
 2009, Through May 13, 2009, in Violat
ion of 
 Section 8(a)(4),
 (3), and (1)
 As amended at the hearing, paragraph 9 of the first  co
m-plaint alleges that the Respondent refused to employ emplo
y-ees: Brown, Lester Corggens, Fred Victorian Jr., Clifford A
n-derson, Laverne Jones, Ricardo Canales, and
 Don Russell from 
its regular employee list because of their union and protected 
concerted activity and because they filed charges under the Act.
 The Respondent contends that the employees named in the 
complaint were not hired on a consistent basis in Apri
l through 
mid
-May 2009 because there was not available work for them 
to perform.
 In support of this complaint allegation, the General Counsel 
relies on the fact that some employees on the regular and casual 
lists had filed grievances and unfair labor pract
ice charges 
against the Respondent prior to April 1, 2009. Specifically, as 
noted above, Brown filed several grievances against the R
e-spondent in the summer and fall of 2008. In addition, Brown 

filed the charge in Case 08
ŒCAŒ038092 on December 30, 
2008, an
d an amended charge on March 24, 2009. 
 Rizo Junior filed grievances on July 21, 2008 (GC Exh. 
16(1)); August 24, 2008 (GC Exhs. 16(3), (5), and (6)); Oct
o-ber 7 (GC Exhs. 16(8) and (9)); October 16 (GC Exh. 16(11)); 
December 22 (GC Exh. 16(12)); and March 
23 (GC Exh. 
16(15)). Rizo Junior, also filed an unfair labor practice charge 
in Case 08
ŒCAŒ038102 on January 7, 2009 (GC Exh. 19(1)) 
and an amended charge on March 17, 2009 (GC Exh. 19(3)).
 On July 12, 2008, Prentis Hubbard and Rizo Senior filed a 
grievanc
e regarding an alleged loss of employment on that date 
because they had not received the necessary training (GC Exh. 

62a). On December 30, 2008, Hubbard filed an unfair labor 
practice charge in Case 08
ŒCAŒ038094 alleging that the R
e-spondent violated Sectio
n 8(a)(3), (2), and (1) regarding trai
n-ing and hiring that resulted in a loss of employment to him (GC 
Exh. 63). On March 17, 2009, Hubbard filed an unfair labor 
practice charge in Case 08
ŒCAŒ038094 alleging that the R
e-spondent violated Section 8(a)(5), (3
), and (1) by not following 
the contractual provisions regarding training and hiring (GC 

Exh. 62b).
12 In further support of the complaint allegation, the General 
Counsel relies on the statement that Jones made to Rizo Senior 
in April 2009, that
 the Respondent would not hire employees at 
the top of the regular list because they had filed lawsuits and 
charges against the Respondent.
 12 None of the unfair labor practice charges filed by Rizo Junior and 
Hubbard that are referred to in this section of the decision are part of 
this case. Since they are not, it appears that they wer
e either withdrawn 
or dismissed.
 The above
-noted grievances and unfair labor practice char
g-es, coupled with Jones™ unlawful April 2009 threat establi
shes 
that unit employees had engaged in protected activities invol
v-ing the filing of grievances and unfair labor practice charges 
and that the Respondent had knowledge of those activities. I 

also find that by April 2009 the evidence establishes that the 
Respondent harbored animus toward employees for engaging in 
such conduct by virtue of Jones™ threat and the prior discrim
i-natory refusal to assign work to Brown.
 Brown was third in seniority on the regular list as of April 1, 
2009 (Jt. Exh. 4), behind Robert
 Moody and Claude Tucker. 
Brown had filed numerous grievances and an unfair labor pra
c-tice charge prior to April 2009. Hubbard, however, was at the 
bottom of the regular seniority list while Rizo Junior was nu
m-ber 26. Joint Exhibit 4 establishes that the o
ther named emplo
y-ees were ranked in seniority on the regular list as follows: Co
r-ggens
Š4; Jones
Š6; Canales
Š7; Boyd
Š8; Victorian Junior
Š9; Russell
Š10 and Anderson
Š11.  There is no question r
e-garding the fact that a prima facie case has been presented with 
respect to Brown, but most of the other employees named in the 
complaint had not engaged in any overt protected activity prior 
to the time that the General Counsel claims that they were di
s-
criminated against. The record indicates that during the period 
alle
ged in the complaint, the skilled employees and Robert 
Moody and Claude Tucker, the regular list employees with the 
highest seniority, were employed regularly. At least some of 
these employees were assigned overtime work on every Satu
r-day during this perio
d and on two Sundays. The General Cou
n-
sel™s brief contends, ﬁThese employees were scheduled to work 
voluminous hours to avoid the hiring of Otis Brown and others 
who filed grievances and unfair labor practices.ﬂ (AGC Br. at 
28.) As indicated above, however
, the employees, in addition to 
Brown, who filed multiple grievances and unfair labor practice 
charges were Hubbard and Rizo Junior and not the other e
m-ployees alleged in the complaint. While I have some reserv
a-tions regarding the employees named in the co
mplaint other 
than Brown, I find that the Acting General Counsel has pr
e-sented a prima facie case of discrimination under 
Wright Line
 given the fact that Jones told Rizo Senior that the Respondent 
did not want to hire employees at the top of the regular se
nior
i-ty list because they had filed lawsuits and charges against the 
Respondent.
 Turning to the Respondent™s defense under 
Wright Line
, April is the traditional beginning of the Great Lakes shipping 
season when work at the Respondent™s facility increases u
ntil 
reaching its peak in the summer months. The Respondent co
n-tends that the volume of work at its facility in early 2009 was 
substantially less than 2008. In this connection, the Respon
d-ent™s vessel logs indicate that from January 1, 2008, through 
July 3
0, 2008, 76 vessels were loaded or unloaded at the R
e-spondent™s facility (R. Exh. 73). In 2009 the number of vessels 
during that same period declined precipitously to 29 (R. Exh. 
74). The record does establish, however, that the Respondent 
had more bulk al
uminum in its warehouse in the winter and 
spring of 2009 than it had in prior years.
 Records introduced by the Acting General Counsel and the 
Respondent establish that employees named in the complaint 

did, in fact, work during the months of April and May 2
009. In 
                                                             MIDWEST TERMINALS OF
 TOLEDO INTERNATIONAL
      481 this connection, on April 8, Brown and Corggens each worked 
4 hours (GC Exh. 47h). On April 21, 22, and 23 Canales 

worked a total of 43.5 hours (GC Exh. 47z). On April 29, 
Brown, Canales, and Victorian Junior each worked 4 hours (GC 
Exh. 47ee). On 
May 2 through 3 Victorian Jr. appears to have 
been paid for 27 hours of work on a barge, including overtime 
(GC Exh. 49i). On May 2, Victorian Junior also worked on a 
vessel named the 
Federal Rhine
 for 4 hours (GC Exh. 49d). On 
May 9, Victorian Junior work
ed 9.25 hours (GC Exh. 49F). On 
May 4, Brown, Corggens, and L. Jones worked 8 hours (GC 
Exh. 49k). On May 5, 2009, Brown, Corggens, L. Jones, and 
Canales each worked 9 hours (GC Exh. 49l). On May 6, 7, and 
8, Brown, Corggens, and Canales each worked 9 hour
s (GC 
Exhs. 49m, 49n, and 49p). On May 9, Brown and Corggens 

each worked 8 hours (GC Exhs. 49r and 49t). On May 11, 
Brown, Corggens, Canales, and Victorian Junior each worked 
10 hours and L. Jones worked 9 hours (GC Exh. 49
w). Finally, 
on May 12, Brown, Co
rggens, and  Jones each worked 10 hours 
(GC Exh. 49x).
 In order to meet its burden under 
Wright Line
 the Respon
d-ent must show that it would have made the same work assig
n-ments in the absence of the protected activities referred to 
above. I find that the ev
idence establishes that the Respondent 
has presented a valid defense under 
Wright Line
 to this co
m-plaint allegation. Pursuant to the provisions of contract and past 
practice, the Respondent first assigned work to the skilled list 

employees, before hiring e
mployees on the regular list.  It also 
assigned work on a consistent basis to Claude Tucker and Ro
b-
ert Moody, the regular list employees with the highest seniority. 
The Respondent did hire Brown and other regular list emplo
y-ees during April and the first h
alf of May, but the number of 
hours the employees named in the complaint worked was less 
than that of the skilled employees and Moody and Tucker. As 
set forth above, the number of vessels at the Respondent™s faci
l-ity in the first part of 2009 was substanti
ally less than the nu
m-ber that docked at the Respondent™s facility in 2008. The record 
also indicates, however, that there was more bulk aluminum in 
the Respondent™s warehouses then had been there in previous 

years.
 The Acting General Counsel™s theory is t
hat the Respondent 
had an unlawful motivation in assigning a greater number of 

hours to skilled employees and Moody and Tucker than the 

number of hours assigned to Brown and the other regular list 

employees named in the complaint. The Respondent made the 
assignments, however, consistent with the contract and past 
practice. In this connection, there is no evidence that the R
e-spondent did not follow the order of call in the assignment of 
work during the period referred to in the complaint. It appears 
that the
 Acting General Counsel would have me decide that the 
employees named in the complaint were discriminated against 
because their number of hours worked relative to the skilled 

employees and Tucker and Moody should have been higher. 
Since I find that the Res
pondent assigned work consistent with 
the contract and past practice it is not for me to determine how 
the relative hours are to be apportioned. The Board has made it 

clear that it will not substitute its business judgment for that of 
an employer with resp
ect to what constitutes sound manag
e-ment. 
Dravo Lime Co
., 234 NLRB 213 fn.
 1 (1978). On the 
basis of the foregoing, I find that the Acting General Counsel 
has not established, by a preponderance of the evidence, that 
the Respondent refused to hire the empl
oyees named in the 
complaint from April 1, 2009, to May 15, 2009, for reasons 
violative of Section 8(a)(4), (3), and (1) of the Act. Accordin
g-ly, I shall dismiss this complaint allegation.
 Whether, on August 19, 2011, the Respondent, by 
 Christopher Blakel
y, by Written Memorandum, 
 Threatened an Employee with Discipline, Including 
 Termination, in Violation of Section 8(a)(1) 
 On August 7, 2011, seven bargaining unit employees a
p-peared for shape up but were not hired. On that date, the R
e-spondent hired eigh
t employees from a third party, Gurtzweiler, 
on the basis that none of the employees presented themselves 
for work at the shape up were qualified welders. On August 8, 
2011, the seven employees who had appeared at the shape up, 
filed grievances regarding t
he Respondent™s hiring of the 
Gurtzweiler employees requesting that they be made whole. 

Rizo Junior was not present at the shape up on August 7 but 
was informed of the hiring of the Gurtzweiler employees by a 
fellow employee represented by Local 1982. Rizo
 Junior was 
initially uncertain of his right to file a grievance over this issue 

because he was not present at the shape up. However, after 
speaking to John Baker Jr., who at that time was one of the 
trustees of Local 1982, Rizo Junior filed a grievance on
 August 
8, 2011. (GC Exh. 20 p. 1.) The grievance claimed that the 

ﬁCompany hired 8 employees from Gurtzweiler to perform 
unsecuring a cargo vessel on August 2, 2011.ﬂ The grievance 
claimed that the Respondent™s action violated ﬁPage 6 Art. 10 

of the maste
r agreementﬂ and sought as a remedy that Rizo 
Junior be made whole.
13 On August 19, 2011, the Respondent, in a memo signed by 
Blakely, denied Rizo Junior™s grievance. (GC Exh. 20, p. 2.) In 
relevant part, the memo states:
  On August 10, 2011, you demanded 
to be paid for work that 
you did not perform and work to which you are not entitled. 
Specifically, you allege that eight (8) non
-bargaining unit 
members performed unsecuring work on a cargo vessel on 
Tuesday, August 2, 2011.
  You are well aware of the long
-standing practice and colle
c-
tive bargaining agreement (CBA) requirement that in order to 
be eligible to be hired on any given day, you must present 
yourself for work and be present in the Shape
-up room on any 
day and time you seek work.
  From ILA Local 19
82 CBA
-Work Rules:
  ﬁ4. All individuals who seek employment, including all e
m-ployees with seniority, must personally sign the Sign
-In Sheet 
in the Shape up area upon arrival at the Terminal each day. 

Individuals who sign in but do not present themselves fo
r hire 
will be subject to disciplinary action. Individuals seeking e
m-13 Art. 10 of the master agreement provides: ﬁAll cleaning, securing, 
unsecuring, fitting, welding, flashing, unlatching, carpentry, conve
n-
tional bulk cargo trimming, and other services shall be done by e
m-ployees represente
d by GL DC
-ACD, I LA when requested by the 
Employer.ﬂ (Jt. Exh. 3.)
                                                             482 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 ployment must possess a valid photo identification, and either 
a social security card, or birth certificate.ﬂ
  . . . .  Since you failed to attend the 7:30 a.m. Shape
-up on Tuesday, 
Augus
t 2, 2011, you could not be hired and therefore, you are 
not entitled to any pay for that day. Any demand for pay on 

August 2, 2011 is baseless and fraudulent. As you know, pu
r-
suant to the CBA, employees must exercise good judgment 
and common sense in disc
harging duties. Demanding pay for 
a day when you failed to make yourself available to be hired 
does not comply with this.
  Any future conduct similar to the above or in violation of ot
h-er Company policies, procedures or rules could result in add
i-

tional dis
cipline up to and including termination.
  The memo also referred to the fact that on February 10 and 
March 18, 2011, Rizo Junior attended training sessions in 

which he was given copies of the shape up hiring policy.
 On September 9, 2011, Rizo Junior filed 
a grievance over the 
Respondent™s August 17, 2011 memo, seeking to have it r
e-moved from his personnel file. (GC Exh. 20, p. 3.) 
 The General Counsel argues that Rizo Junior filed his grie
v-ance in good faith and is therefore protected under the Act, 
even if
 his grievance had no merit under the contract between 
the parties. The General Counsel contends that the Respondent 
violated Section 8(a)(1) by threatening Rizo Junior with future 
discipline for filing this grievance.
 The Respondent argues that Rizo Junio
r was not disciplined 
because he filed a grievance. It contends that he was disciplined 
for violating established policies and work rules. The Respon
d-ent contends that because Rizo Junior sought to be made whole 
in his grievance he was, in effect, demandin
g to be paid for a 
day that he did not present himself for hire and thus his demand 
for pay on that date was ﬁbaseless and fraudulent.ﬂ The R
e-spondent contends that it has a lawful right to issue a warning 
to Rizo Junior regarding such conduct. The Respond
ent further 
notes that Rizo Junior had filed numerous other grievances and 

was not disciplined as a result of filing those grievances.
 It is, of course, clear that the filing of a grievance is protec
t-ed concerted activity protected by Section 7 of the Act.
 NLRB 
v. City Disposal Systems
, 465 U.S. 822, 836 (1984). It is also 
clear that a grievance filed in good faith is protected conduct 

even when it is established that the employee had no contract
u-al right to file the grievance. 
Yellow Transportation, Inc
., 343 
NLRB 43, 47 (2004); 
United Parcel Service of Ohio
, 321 
NLRB 300, 323 (1996); 
Regency Electronics, Inc
., 276 NLRB 

4 fn. 3 (1985). Thus, it is clear that the policy of the Court and 
the Board is that normally the filing of a grievance is protected 
regard
less of the merits of the grievance, as long as it is filed in 
good faith.
 In the circumstances of this case, I do not agree with the R
e-spondent™s contention that Rizo Junior™s filing of a grievance, 

in which he sought pay for a day in which he was not pre
sent at 
the shape up, is not protected conduct. In the first instance, 
Rizo Junior consulted with Baker, Local 1982™s trustee, before 
filing the grievance. I find that such evidence supports the idea 
that the grievance was filed in good faith. In addition,
 I note 
that Rizo Junior™s grievance did not falsely claim that he was 
present at the shape up on the day in question. Thus, there is no 
evidence of an intention to deceive the Respondent through the 
use of false or fraudulent information. In 
United Parcel
 Service 
of Ohio
, supra, the lack of any intent to deceive was given great 
weight by the Board in finding that the grievances that were 

filed in that case were protected. Id. at 323
Œ324. 
 I find that the cases relied on by the Respondent in support 
of its 
position to be distinguishable. In 
Syracuse Scenery & 
Stage Lighting Co.,
 342 NLRB 672 (2004), the Board found the 
discharge of an employee who prepared and submitted fraud
u-lent timesheets to be lawful. In 
Children™s Mercy Hospital
, 311 
NLRB 204 (1993), th
e Board found the discharge of an e
m-ployee for falsifying records and misrepresenting facts to be 
lawful
. In 
Postal Service
, 310 NLRB 530 (1993), the Board 
found that the discharge of a former chief shop steward was 

lawful when the evidence established tha
t the employee was 
discharged for falsifying court leave documents in order to 
obtain additional pay. Thus, in each of these cases the emplo
y-ee clearly intended to deceive the employer for personal gain. 
In addition, none of these cases involved disciplini
ng or di
s-charging an employee for the content of a grievance. Accor
d-ingly, I find that the Respondent™s August 19, 2011 memo i
s-sued to Rizo Junior violated Section 8(a)(1) of the Act.
 Whether the Respondent Violated Section 8(a)(5) and 
 (1) of the Act by R
efusing to Implement an 
 Agreed
-Upon Collective
-Bargaining Agreement
 The complaint in Case 08
ŒCAŒ038092 et. al. (the first co
m-plaint), alleges that on or about December 8, 2011, Local 1982 
and the Respondent reached a complete agreement on terms 
and condit
ions of employment to be incorporated in the colle
c-tive
-bargaining agreement. The complaint further alleges the 
Respondent violated Section 8(a)(5) and (1) of the Act by, since 
on or about January 1, 2012, refusing to honor and abide by the 
terms of the ag
reement. 
 As noted above, the Respondent and Local 1982 were parties 
to an agreement that was effective from January 1, 2006, 
through December 31, 2010. On June 20, 2006, this agreement 

was signed by Alex Johnson, the Respondent™s president, and 
by Charles
 Moody, then the president of Local 1982. This co
n-tract contained a provision in paragraph 18, entitled Pension 

and Health and Welfare fund. Paragraph 18.1 provided:
  18.1 Contributions. The Company shall accrue an obligation 

to the MWTTI
-ILA Health Welfar
e & Pension (ﬁFundﬂ) for 
each hour of work paid to members of the collective bargai
n-ing unit by the Company, whether paid at straight
-time, ove
r-time, penalty or premium rates and including standby time, 
guaranteed time and other nonproductive time actually
 paid 
(ﬁcontributionﬂ). This contribution rate shall be determined by 
the Great Lakes District of the ILA and the Employers Group. 

All contributions called for herein shall be accrued by the 
Company on or before the tenth day of the month following 
the mon
th in which the hours were worked. Company contr
i-
butions not accrued on or before the due date shall bear inte
r-est at the rate of 1 and one
-half percent (1
Œ1.5%) per month 
until paid. A contribution report shall be furnished to the U
n-ion when contributions
 are accrued. The Fund is intended to 
  MIDWEST TERMINALS OF
 TOLEDO INTERNATIONAL
      483 constitute an unfunded obligation of the Company, but the 
Company shall maintain records of contributions, costs of 

benefits provided, and the current accrued balance. 
  According to the uncontroverted testimony of Chr
istopher 
Blakely, he attended a meeting in June 2010 conducted by the 
administrator of the pension fund, Frederick Ruffin. Attending 
for the Union were Local 1982 trustees Baker and Paylor and 

their attorney, Joseph Hoffman. At this meeting, Paylor asked 
why the pension fund was fully funded but that the health and 
welfare fund was not funded. Paylor indicated he was co
n-cerned about the unfunded liability. Ruffin indicated he worked 

primarily with the pension fund and was unable to answer Pa
y-lor™s question.
 Baker testified that during the term of the 2006
Œ2010 co
n-tract and thereafter the Respondent provided health insurance to 

the employees represented by the Union pursuant to an insu
r-ance policy it purchased from the Great Lakes District of the 
ILA. The Res
pondent paid premiums on this policy but such 
payments
 were separate and apart from any contributions owed 
to the health and welfare fund. (Tr. 492
Œ493.)
 In September 2011, Local 1982 and the Respondent began 
negotiations for a successor local agreement. T
he meetings 
were held at the Respondent™s office at its Toledo facility. The 
parties held approximately 13 meetings in an attempt to reach a 
successor agreement. Blakely and Leach represented  the R
e-spondent. Sara Blakely was present to take notes of the m
eet-ings for the Respondent. Baker, Joseph, and Rizo Senior repr
e-sented Local 1982.
14 At the first negotiation session held on September 23, 2011, 
the Respondent made a written proposal to the Union that r
e-tained the existing language regarding contribution
s to the 
health and welfare fund and pension set forth in paragraph 18.1 
of the expired contract (R. Exh. 1). Once the negotiations b
e-
gan, the parties worked from draft agreements prepared by 
Joseph. Joseph used the following color
-coded system in pr
e-parin
g draft agreements: blue print reflected a proposed union 
insertion; red print reflected a proposed union deletion; brown 
print reflected a proposed Respondent insertion; and purple 
print reflected a proposed Respondent deletion. Tentative 
agreements were 
reflected in green print, while language from 
the 2006
Œ2010 agreement that was unchanged was set forth in 
black print.
 On October 13, 2011, Local 1982 presented a proposal r
e-garding the language in paragraph 18.1 of the expired contract 

that would require 
the Respondent to actually pay all contrib
u-
tions owed to the health, welfare, and pension fund. The pr
o-posal sought to delete the language indicating that the fund is 
intended to constitute an unfunded obligation on behalf of the 
14 In making my findings regarding the negotiations for a new 
agreement between Local 1982 and the Respondent in 2011
Œ2012 I rely 
principally on the testimony of Blakely and the Respondent
™s bargai
n-
ing notes. I found Blakely™s testimony to be detailed and consistent on 
direct and cross
-examination. It is also consistent with the Respon
d-
ent™s contemporaneous notes of the bargaining sessions. I found the 
testimony of Joseph and Baker to be le
ss detailed and complete and to 
the extent their testimony conflicts with that of Blakely, I credit 

Blakely.
 Respondent. The proposal a
lso sought to include the following 
language: ﬁThe Company and the Union agree to implement a 
Declaration of Trust and Trust Plan to cover the Pension Fund 
and Health and Welfare Trust Fund and Trust Plan prior to the 
expiration of this Agreement.ﬂ The Res
pondent did not agree 
with this proposal.
 At the meetings held on October 20, November 11, 16, and 
20, Local 1982 continued to insist on the inclusion of its r
e-vised language regarding contributions to the health, welfare, 
and pension fund set forth in its
 proposal regarding paragraph 
18.1 in a new contract. At all of these meetings, the Respondent 
adhered to its position that it wanted the language in paragraph 
18.1 to remain the same as it was in the expired agreement. 
 At the meeting held on December 1, 
the parties maintained 
their positions with respect to the language concerning the u
n-funded liability of the health and welfare plan set forth in par
a-graph 18.1. Blakely and Baker discussed two employees with 

issues regarding their health insurance. Baker 
responded that he 
was not really concerned about the issue because there were 
sufficient insurance reserves for 10 to 15 months. Joseph co
m-mented, ﬁExcept that it isn™t there.ﬂ Blakely responded that the 
Respondent had always paid its insurance premiums an
d Baker 

acknowledged that had been the case. The parties then di
s-cussed the unfunded liability of the health and welfare fund. 

Joseph indicated it was a ﬁroadblock and that they couldn™t 
allow that to continue.ﬂ (Tr. 709.) Joseph indicated that Local 

1982 
was not asking the Respondent to pay the $500,000
Œ$800,000 it estimated was owed to the health and welfare fund 

in a 1
-year period. Baker stated that he felt that the language in 
the local agreement conflicted with the master agreement. 

Blakely acknowledge
d that was Baker™s position. Baker replied 
that the Respondent should consider this a step one grievance 
over the issue of the health and welfare liability accruing but 
not being paid, as Local 1982 felt that the language in the local 
agreement conflicted 
with the master agreement.
15 Blakely 
indicated he understood Local 1982™s position.
 Later in the meeting, the issue of the unfunded liability r
e-garding the health and welfare fund was again discussed. J
o-seph indicated that he had concerns under Employee 
Retir
e-ment Income Security Act (ERISA) regarding the unfunded 
liability of the health and welfare fund. Joseph stated he could 
not leave the health and welfare fund as an unfunded liability 

without attempting to correct it.  Blakely responded that the 
lang
uage in the local agreement had remained the same for 
many years and that no one had a problem with it. Joseph stated 
that the Respondent could not refuse to negotiate about the 

subject. Blakely replied that the Respondent was not refusing to 
negotiate, it
 merely wanted the language regarding payments 
into the health and welfare fund to remain the same. Baker 
raised the possibility of filing an unfair labor practice charge 
15 At the trial, Baker testified that the master agreement required the 
Respondent to pay a $14 an hour into the health, welfare, and pension 
fund.
 The pension payments portion was $5.75 in the remaining amount 
would be deposited in the health and welfare fund. While the Respon
d-
ent would actually pay into the pension fund, the Respondent did not 

deposit remaining $8.25 per our into health and welfare
 fund. Accor
d-
ing to Baker, the health and welfare fund pays for health care insurance, 
life insurance, and vacation and holiday pay.
                                                                                                                        484 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 regarding this matter but the parties then agreed to discuss other 
issues. The meetin
g adjourned without any agreement regar
d-ing the unfunded liability language.
 At the meeting held on December 2, Joseph presented a 
handwritten proposal to the Respondent regarding the issue of 
the unfunded liability of the health and welfare fund. This 
agr
eement (GC Exh. 51) provided:
  1. The employer to purchase a bond for the amount of 
one and one half times the value of the unfunded liability 
guaranteeing payment of such period. 
 2. Bond to be made out to ILA Local 1982 health & 
welfare fund and for peri
od of 5 year term & renewable in 
5 year term. 
 3. Employer to make good
-faith payment of 20% of 
the unfunded liability to ILA Local 1982 health & welfare 
fund.
 4. Employer & Union to create a health & welfare trust 
fund & plan (ERISA approved).
 5. All curr
ent & future contributions to be paid into the 
new health & welfare trust.
 6. Employer will forward monthly ins. premium pa
y-ments to Local 1982 health & welfare trust fund & these 

payments will be credited towards the employer™s unfun
d-ed liability balance. 
 7. Employer to sign an agreement with the Union obl
i-gating himself to the terms above. 
  Joseph asked if the Respondent™s negotiators would take this 
to their superiors and present it to them and then respond to the 

Union™s proposal 
at the next meeting, which was scheduled for 
December 8. Since the parties were not going to meet for a 
week, Baker stated that he would like an extension on the step 
one grievance that was discussed the previous day regarding 
what Baker perceived to be th
e conflict between the unfunded 
liability language of the local agreement and the master agre
e-ment. Joseph indicated that if the problem of the unfunded li
a-bility was solved, the grievance was not going to be an issue 

and was going to go away.
 At the meeti
ng held on December 8, Local 1982 presented a 
draft proposal dated December 4 (GC Exh. 53). Local 1982™s 
draft proposal set forth a proposal for the pension and health 
and welfare fund as paragraph 17. Paragraph 17.1 set forth the 
same proposed additions a
nd deletions that Local 1982 had 
been insisting upon since October 13. However, Local 1982™s 
proposal also contained the following language in paragraph 

17.1: ﬁ(Union proposed counteroffer to resolve the open issue 
listed above on 12
Œ1Œ2011)
.ﬂ  At this mee
ting, Blakely presented the Respondent™s cou
n-terproposal to the offer Local 1982 had made in its handwritten 
proposal dated December 1, 2011 (GC Exh. 51). The Respon
d-ent™s proposal would agree to Local 1982™s position on all the 
financial issues in dispute
 but that the language regarding the 
unfunded liability contained in the expired contract would have 
to remain the same.
16 Blakely indicated that agreement to Local 
16 Blakely testified that in this offer the Respondent would agree to 
the wage increase that Local 1982 was seeking. The Re
spondent also 
indicated it would fund the first 350 hours for those employees who had 
1982™s position on the financial issues was inextricably linked 
to the unfunded liability l
anguage remaining the same. Joseph 

responded to the counterproposal by saying that this was not 
something he felt that Local 1982 could do and that he had to 
consult with counsel.
 On the evening of December 8, Blakely received an email 
from Joseph that con
tained a new proposal from Local 1982 
dated December 8 (GC Exh. 54). This proposal included as 
paragraph 17.1, printed language, in black, that was identical to 

the language contained in paragraph 18.1 of the expired co
n-tract. Blakely briefly looked at the
 proposal on the evening of 
December 8.
 The parties met again on December 9 and reviewed the draft 
dated December 8 (GC Exh. 54) that Blakely had received the 

evening before.
17 When the parties reached the new paragraph 
17.1, Blakely stated that Local 1982
™s deletions and insertions 
have been removed. Blakely then asked Joseph if the parties 

had an agreement on this language and Joseph responded that 
they did. The parties then began to discuss times that they could 
meet after the first of the year to finali
ze the agreement because 
Blakely would be leaving the country for vacation later in D
e-cember. Baker then asked for short caucus. When the union 

representatives returned, Baker and Joseph presented a grie
v-ance regarding the unfunded liability language to th
e Respon
d-ent (GC Exh. 52). This grievance was on a preprinted Local 
1982 grievance form, signed by Baker and dated December 9, 
2011. Under the provision indicating ﬁdescription of grie
v-ance,ﬂ was the following ﬁViolation of master agreement Se
c-
tion 5.5a we
lfare contributions for each hour of wages paid[on] 
behalf of each actively employed person.ﬂ Under the provision 

indicating ﬁIdentify Contractual Provisions Violated and/or 
Established Custom and practice violated,ﬂ the grievance ind
i-cated ﬁMaster Agreeme
nt & Local 1982 Agreement section 18. 
paragraph 18.1.ﬂ With respect to the provision labeled ﬁRem
e-dyﬂ the grievance indicated ﬁEstablish Health Welfare & Pe
n-sion Fund including a payment plan on the unfunded liability 
and the plan to be made whole.ﬂ
 After 
reviewing the grievance, Blakely said to the union re
p-resentatives, ﬁ[Y]ou are grieving the very language that you 
just agreed to?ﬂ Baker responded that the union representatives 
felt that the language in the local agreement conflicts with the 
active pension accounts and would provide the same benefit for new 
employees. The proposal regarding additional payments into the pe
n-
sion fund was set forth in writing (G
C Exh. 57) and given to the union 
representatives. According to Blakely, the Respondent also offered to 
pay the fee for the Transportation Worker Identification Credential 
(TWIC) that employees had to obtain in order to work on the docks. In 
addition, the 
Respondent would agree to Local 1982™s position regar
d-
ing the number of qualifying hours employees had to have in order to 

be eligible for health care.
 17 At this meeting Joseph gave Blakely a flash drive which contained 
a draft agreement dated December 9 
and the employee handbook. (GC 
Exh. 56.) This draft contains only black print, reflecting language u
n-
changed from the prior agreement and green print reflecting the parties™ 
tentative agreements. Blakely copied the drive to his computer but 
credibly testif
ied that he did not open the documents during the mee
t-ing. Blakely was not presented with a paper copy of this document and 
testified that the only document reviewed by the parties on December 9 
was the draft dated December 8.
                                                                                                                                                           MIDWEST TERMINALS OF
 TOLEDO INTERNATIONAL
      485 master agree
ment. Baker also stated that if the Respondent won 
the grievance, nothing would change, but if the Union won the 
grievance the parties would have to change the health and we
l-fare language contained in their proposed agreement. (Tr. 508.) 
Blakely stated tha
t this was a problem and that they did not 

have an agreement. Blakely indicated that all the financial i
s-sues that were in the draft that was being reviewed were co
n-tingent upon Local 1982™s agreement that the unfunded liability 
remained the same way as it
 is been since the 1990s.
 The union representatives did not request that the Respon
d-ent sign a copy of the draft agreement that was under review at 
this meeting nor did the parties shake hands. The meeting en
d-ed shortly after the Local 1982 representatives
 presented the 
Respondent with the grievance.
 On December 12, 2011, the Respondent sent a letter to Local 
1982 denying the grievance that was filed on December 9 r
e-garding the unfunded liability of the health and welfare plan. 

On December 13, 2011, Blakely
 sent a letter (GC Exh. 64) to 
Baker and Joseph indicating the following:
  On Thursday, December 8, 2011, in hopes of reaching a se
t-
tlement on the local contract, the employer presented a pac
k-age proposal to resolve the outstanding issues. Numerous 
times w
e stressed that all items were tied together. On Friday, 
December 9, 2011, I again reminded the union that all ou
t-
standing financial issues in the local contract were tied toget
h-er. When the union suddenly changed his position on 18.1, 
my exact words were,
 ﬁThis is a problem.ﬂ
  The Union™s sudden alteration of its position on 18.1, right on 
the cusp of an apparent agreement, appears to be another a
t-tempt by the ILA™s Cleveland office to derail contract neg
o-ti
ations.
  Due to holiday and vacation schedules, t
he employer will not 
be able to meet on January 5, 2012. Please provide dates 

when we can meet to resume local contract negotiations. 
  In a letter dated December 16, 2011, Baker responded to 
Blakely™s letter of December 13 (GC Exh. 58). Baker™s letter 

sta
tes:
  As you well know, when we completed the Local agreement, 
on Friday, December 9, 2011, we had stated to you at the 
completion of the meeting that we believe that we needed an 

impartial arbitrator to decide our differences with regards to 
Section 18, w
hereas, the Union believes is in contradiction of 
Section 5 in the Master Agreement of the GLSES
-GLDC/ILA.
  Not only did we state this concern throughout our negoti
a-
tions but including at the commencement of our Thursday, 
December 8, 2011 meeting were we h
ad completed negoti
a-tions of the new Local Agreement and whereas we confirmed 
all changes and language corrections on Friday, December 9, 
2011.  When you stated that you had a problem with the fact that we 
presented to you grievance #2011
-051 under the Mas
ter 
Agreement, Andre Joseph responded, this did not affect our 
commitment to the Local agreement and that we believe this 
grievance was the only proper process to resolve our belief 
that Section 18 of the Local Agreement was in fact a violation 

of Section 
5 of the Master Agreement which both the E
m-ployer and the Union are signatories of.
  As Andre Joseph stated to you previously, at the Thursday, 
December 8, 2011 meeting, and I, as Co
-Trustees of ILA L
o-cal 1982 Trusteeship, had the authority to negotiate an
d ap-prove the Local Agreement. The union needs to know whet
h-er you intend to honor the new agreement and if not, please 

advise us; so that we may decide on what avenue the Union 
may be forced to take.
  On January 4, 2012, Blakely wrote to Baker and Joseph 
re-questing Local 1982™s response to the Respondent™s December 

12 answer to the grievance. In a letter to Baker dated January 4, 
2012, Blakely indicated that the Respondent was available to 
discuss Baker™s grievance prior to a future negotiation session. 

The letter asked Local 1982 to provide dates and time when the 
parties could complete negotiations and discuss this grievance 
(R. Exh. 20). In a letter to Baker dated January 6, 2012 (R. Exh. 

22), Blakely indicated:
  As Mr. Leach and I made very clear in res
ponse to your a
c-
tions at the end of our negotiation session on Friday, Dece
m-ber 9, 2011, we do not yet have an agreement. My December 
13, 2011 letter (copy enclosed) clearly noted this, and the 
same letter also asked you to provide dates when we can r
e-sume
 local contract negotiations, again please provide dates 
so we can meet and negotiate.
  In a letter to Baker in both his capacity as Local 1982 tru
s-tees and an ILA vice president, dated January 9, 2012, the R
e-spondent gave notice that it was withdrawing fr
om multie
m-ployer negotiations for any agreement subsequent to the then 

current master agreement which would expire on December 31, 
2012. The Respondent indicated it was ready to negotiate ﬁany 
and all future CBAs as a separate entity.ﬂ (R. Exh. 23.)
 In a l
etter to Baker dated February 8, 2012, Blakely stated, 
inter alia, that the Respondent was ready to complete local n
e-gotiations and asking when Local 1982 was available (R. Exh. 

25). In a letter to Baker and Joseph dated, March 2, 2012, 
Blakely stated the 
following: ﬁDuring and 9:00 AM meeting 
between the employer and union on 2/24/12 in the FTZ Confe
r-ence room, Mr. Joseph indicated he would provide a letter in 
response to the employer™s fifth  request to complete local co
n-tract negotiations. To date we hav
e yet to receive this letter. 
The employer asked Mr. Joseph December™s letter ASAP.ﬂ (R. 
Exh. 27.) In a letter to Baker dated March 20, 2012, Blakely 
again requested Local 1982 to return to the table to complete 
negotiations (R. Exh. 28).
 The parties held 
no further meetings in an attempt to reach a 
collective
-bargaining agreement for the period 2011
Œ2012. On 
February 2, 2012, Local 1982 filed the charge in Case 08
ŒCAŒ073735 alleging that since December 2011 the Respondent was 

ﬁfailing and refusing to honor
 the tentative agreement reached 
during collective bargaining.ﬂ (GC Exh. 1bb.) 
 The General Counsel contends that on December 9, 2011, 
the parties reached agreement on the terms of a collective
-
bargaining agreement (GC Exh. 54) and that the Respondent is 
obligated to execute and implement that agreement. The Ge
n- 486 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 eral Counsel contends that the fact that the grievance was filed 
over the language regarding unfunded liability in the alleged 

agreement immediately after the Respondent indicated it agreed 
to the Un
ion™s proposal is of no consequence. The General 
Counsel™s brief at 35 claims: ﬁThe grievance did not demo
n-
strate any lack of agreement as to contract language. It merely 
raised an issue of contract interpretation and application, speci
f-ically the relation
ship between the Master and local agreement. 
The Union was not asserting that there was no agreement to 

continue the existing unfunded liability language. They were 
now merely asserting that it might conflict in some manner 
with the Master agreement. The m
ere fact that the parties may 
have had different views about how the unfunded liability la
n-guage could or should interact with the Master agreement is no 
excuse for the Respondent refusing to execute and implement 
the agreed
-upon contract.ﬂ
 The Respondent 
contends that by filing the grievance imm
e-diately after the Respondent indicated it agreed to the Union™s 
proposal, and claiming that if it won the grievance the language 
regarding unfunded liability in the local agreement would have 
to be changed, the Uni
on reneged on a tentative agreement. The 
Respondent asserts that as soon as the grievance was filed, the 
Respondent told the Union that there was no agreement. The 
Respondent also notes that the Union did not request that the 
Respondent sign a complete col
lective
-bargaining agreement at 
that meeting. Accordingly, the Respondent contends that it has 

no obligation to sign the draft agreement it was presented on 
December 9, 2009. 
 It has long been settled that the obligation to bargain colle
c-tively under Secti
on 8(d) of the Act requires either party, upon 
the request of the other, to execute a written contract incorp
o-rating an agreement reached during negotiations. 
H. J. Heinz 
Co. v. NLRB
, 311 U.S. 514 (1941). This obligation arises, ho
w-ever only after a ﬁmeeti
ng of the mindsﬂ on all substantive i
s-sues and material terms has occurred. 
Hempstead Park Nursing 
Home
, 341 NLRB 321, 322 (2004); 
Sunrise Nursing Home
, 325 
NLRB 380, 389 (1998). In addition, as noted by the Board in 
Windward Teachers Assn.
, 346 NLRB 1148,
 1150 (2006):
  The General Counsel bears the burden of showing not only 

that the parties had the requisite ﬁmeeting of the mindsﬂ on 
the agreement reached but also that the document which the 
respondent refused to execute accurately reflected that agre
e-ment. (Citations omitted.)
  Applying the principles stated above to the instant case, I 
find that the Acting General Counsel has not established that 
the parties reached agreement on all the substantive terms of a 
complete collective
-bargaining agreement whic
h the Respon
d-ent then refused to sign. Accordingly, I find that the Respon
d-
ent has not violated Section 8(a)(5) and (1) of the Act and I 
shall dismiss this complaint allegation.
 It is clear that one of the major issues in the parties™ negoti
a-tions for a ne
w contract involved the unfunded liability of the 
joint Employer
-Union health, welfare, and pension fund that 
was referred to in the 2006
Œ2010 local agreement in paragraph 
18.1. This provision provided that the Respondent accrued an 
obligation to the healt
h, welfare, and pension fund for each 

hour of work for employees covered under the agreement. The 
contract further provided, however, ﬁThe Fund is intended to 

constitute an unfunded obligation of the Company, but the 

Company shall maintain records of contr
ibutions, costs of ben
e-fits provided in the current accrued balance.ﬂ
 As noted above, in practice, the Respondent actually paid the 
required contributions into the pension fund. For reasons not 

explained in the record, during the 2006
Œ2010 contract and 
the
reafter the Respondent provided health insurance to unit 
employees pursuant to an insurance policy it purchased from 

the Great Lakes District of the ILA but the Respondent™s pa
y-ments on this policy were separate and apart from any oblig
a-tions it owed to th
e health and welfare fund.
 At the first meeting held on September 23, 2011, the R
e-spondent made a written proposal to Local 1982 that retained 

the existing language regarding contributions to the pension 
and health and welfare fund and was set forth in par
agraph 
18.1. At the meeting held on October 13, Local 1982 presented 
a proposal regarding the language in paragraph 18.1 that would 
require the Respondent to actually pay all contributions owed to 
the health welfare and pension fund. The proposal sought to
 delete the language indicating that the fund constituted an u
n-funded obligation on behalf of the Respondent. The Respondent 
did not agree to this proposal. As discussed in detail above, this 
fundamental difference between the parties regarding the issue 
of whether the Respondent should fully fund accrued oblig
a-tions to the health and welfare and pension fund persisted 

throughout the negotiations. On December 8, however, the 
Union presented a proposal which included its position regar
d-ing the economic issue
s that were not yet resolved, and also 
included the old contract language regarding the health, we
l-fare, and pension obligations as being an unfunded liability, 

which the Respondent had been seeking.
 As noted above, on December 9 the parties began to revie
w the entire draft agreement (GC Exh. 54) that had been submi
t-ted by the Union on December 8. The new paragraph 17.1, 
contained the exact language of paragraph 18.1 in the parties 
expired agreement, including the language that provided ﬁThe 
Fund is intende
d to constitute an unfunded obligation of the 
Company, but the Company shall maintain records of contrib
u-tions, costs of benefits provided in the current accrued ba
l-ance.ﬂ When the parties reached that provision of the draft 

agreement in their review, Blak
ely asked if the parties had an 
agreement on that language and Joseph indicated that they did. 
The parties then began to discuss times that they could meet 
after the first of the year to conclude the negotiations. The u
n-ion representatives then asked for s
hort caucus and after they 
returned presented a grievance claiming that the language in 
paragraph 17.1 that the parties had just indicated that they were 
in agreement with violated the provision of the master agre
e-ment that required that health and welfare
 contributions to be 
made for each hour of work of actively employed employees. 
The grievance sought as a remedy that the Respondent be r
e-quired to make the health and welfare plan whole pursuant to a 
payment plan on the unfunded liability. Surprised by th
is a
c-tion, Blakely asked the union representatives if they were grie
v-ing the very language that they had just agreed to. Baker r
e-sponded that the union representatives felt that the language in 
the local agreement conflicts with that of the master agreemen
t. 
  MIDWEST TERMINALS OF
 TOLEDO INTERNATIONAL
      487 Baker added that if the Respondent won the grievance, nothing 
would change, but if the Union won the grievance the parties 

would have to change the health and welfare language co
n-tained in their proposed agreement. Blakely indicated that this 
was a prob
lem and that, under these circumstances, they did 

not, in fact, have an agreement. He reiterated that all the fina
n-cial issues that were set forth in the draft being reviewed were 
contingent upon the Union™s agreement that the unfunded li
a-bility language r
emaining the same as it had been in the prior 
contract.
 At that point the parties did not review the remaining prov
i-sions of the draft agreement. The Union did not request the 
Respondent to sign the document that the parties had been r
e-viewing and the meet
ing ended shortly thereafter.
 The evidence establishes that in the middle of the review of 
the draft agreement on December 9, the Union filed a grievance 

claiming that the parties™ oral agreement on the Union™s pr
o-posed paragraph 17.1 constituted a violati
on of the master 
agreement between the parties. The grievance sought as a re
m-edy that the Respondent pay its unfunded liability to the health 
and welfare fund pursuant to a payment plan. Through the fi
l-ing of this grievance, the Union was, in effect, rever
ting to its 
position expressed in its proposal on December 2, in which it 
sought to have the Respondent pay its unfunded liability purs
u-ant to a payment plan. In summary, the Union™s actual position 
was to accept the Respondent™s acquiescence to its econom
ic 
proposals but seek to have its apparent agreement to the u
n-funded liability language overturned by an arbitrator. When 
confronted with this major change in the Union™s position, 
Blakely immediately stated to the union representatives that 
there was no a
greement. He reminded them that the Respondent 
had agreed with the Union™s position on the financial issues in 

exchange for the unfunded liability language remaining the 
same as it is been in the prior contract.
 The difference between the parties regarding
 the issue of 
whether the Respondent™s accrued obligation to the health and 
welfare portion of the joint fund should continue to be unfun
d-ed is material and substantial. Accepting the Union™s estimate, 

the amount owed was approximately $500,000 to $800,000
.  Under the circumstances it is clear that there has been no 
ﬁmeeting of the mindsﬂ on all the substantive and material 

terms of the collective
-bargaining agreement. Rather, the ev
i-dence establishes that the parties maintained their differing 

positions as
 to whether the unfunded liability language of the 
prior contract should be included in a new contract. The stea
d-fast adherence to differing views on a substantial and material 

contract provision has been found by the Board as indicative of 

the fact that a
 complete agreement has not been reached. 
Inte
r-mountain Rural Electric Assn
., 309 NLRB 1189, 1193 (1992). 
In addition, the General Counsel has not established that there 
was a document which  the Union sought to have the Respon
d-
ent execute, reflecting the 
full and complete terms of an entire 
collective
-bargaining agreement.
 I find that the instant case is distinguishable from 
Windward 
Teachers Assn.
, 346 NLRB 1148 (2006), which is relied on by 
the General Counsel to support his position. In that case, the 

General Counsel contended that the parties agreed on the terms 
of a bonus clause as those terms were set forth in a complete 
collective
-bargaining agreement. The evidence reflected that 
the parties believed they had reached a successor contract at 
their las
t bargaining session. The parties concluded the session 
with handshakes and statements reflecting the belief that they 
had successfully negotiated a contract. In addition, the respon
d-ent union had reviewed several versions of the contract without 

objecting
 to the terms of the bonus clause and the membership 
had ratified a tentative agreement that contained the disputed 
clause. Later, however, the respondent union claimed that the 
language of the bonus clause was not what it had agreed to. The 

Board found th
at, under the circumstances present in that case, 
that the parties had reached a meeting of the minds on a co
m-plete contract and that the document submitted to the respon
d-ent union accurately reflected that agreement. 
 In the instant case, there was certai
nly no indication at the 
last meeting that the parties had successfully negotiated an 

agreement. Rather, shortly after Blakely had indicated there 
was no agreement, the meeting ended without any manifest
a-tion that the parties had reached an agreement. In a
ddition, the 
Union never tendered a complete collective
-bargaining agre
e-ment to the Respondent and requested that it be executed.
 On the basis of the foregoing, I conclude that the Respondent 
has not refused to execute an agreed
-upon collective
-bargaining 
agreement in violation of Section 8(a)(5) and (1) and therefore I 
shall dismiss this allegation of the complaint.
 Whether the Respondent, by Terry Leach, on 
 September 28, 2012, Violated Section 8(a)(1) 
 by Threatening an Employee and Telling an 
 Employee 
that the Union Caused Him to 
 Lose Overtime  
 On September 28, 2012, Union Steward Raymond Sims was 
working at the Respondent™s facility moving aluminum ﬁsowsﬂ 

with a forklift.
18 Shortly before the end of the regular workday 
at 5 p.m., Sims was informed by Rizo Senior that skilled list 
employee Kevin Newcomer was assigned to work overtime. 
Consistent with his understanding that the contract and past 
practice provided that a stewar
d was to be present when any 
employees were working overtime, Sims stayed beyond the end 
of his shift. According to Sims, at approximately 5:10 p.m., he 
was in the breakroom when Leach walked in and asked him 
what he was doing there. Sims said that he was 
the steward and 
an employee was working overtime. Leach told Sims it did not 

matter that he was the steward, he needed to leave.
19 Sims testified that Leach then called somebody on the phone 
and said to ﬁstop.ﬂ Sims did not hear who Leach was speaking 

to b
ut assumed it was Newcomer. Leach told Sims that he 
needed to ﬁget the hell out of hereﬂ and followed Sims to his 

locker and then followed him to his vehicle. Sims drove to the 
front gate of the facility and parked. Sims called Brown who 
told him not to le
ave because the steward was the ﬁlast man to 
leave from the docks.ﬂ While Sims was waiting he saw Leach 

sitting in his pickup truck and as Newcomer walked by he 
18 Aluminum ﬁsowsﬂ are large 
blocks of aluminum that can weigh a 
ton or more.
 19 The July 2012 order of call (R. Exh. 54) establishes that Sims was 
a regular list employee and was not qualified to operate a front
-end 
loader. 
                                                             488 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 heard Leach tell Newcomer, ﬁ[B]lame your fucking Union guy 
for fucking you out your overtime.ﬂ
 Sims then spoke briefly to Newcomer, who was upset with 
the Union, based upon what Leach had said. Sims told Ne
w-comer that as the union steward he was the last person to go 
and that he would wait for Newcomer to come to the gate. The 
security guard told Si
ms that Leach had instructed him to tell 
Sims to leave. Sims went to the back gate at the facility to see if 

Newcomer was there and observed that Leach had locked the 

gate. Sims asked Leach why he had locked him in as he was 
waiting for Newcomer. Leach sai
d Newcomer had already left 
and Sims should have left through the front gate. Leach then 
opened the gate and let Sims out.
 Newcomer credibly testified that on September 28, 2012, he 
was asked to work overtime as a front
-end loader until 8 p.m. 
loading mill
 scale into a railcar and he agreed to do so. At a
p-proximately 5:10 p.m. Newcomer received a phone call from 

Leach who said, ﬁStop. Stop. Stop loading the product. Get the 
fuck off the loader and get the fuck off the property.ﬂ (Tr. 573.) 
Newcomer was surp
rised but said okay. Leach began to say 
something else but Newcomer, hung up on him. After parking 
the front
-end loader, Newcomer walked toward his truck. 
Leach pulled up in his truck and apologized for being so abrupt 
with him in the phone call. According
 to Newcomer, Leach told 
him that his ﬁunion brothers were fucking him.ﬂ (Tr. 574.) 
Newcomer then spoke briefly to Sims. Sims said something to 
the effect that he was his union steward and looking out for 
Newcomer™s well
-being. Newcomer replied, ﬁ[T]hanks 
for 
fucking up my overtime.ﬂ
 Leach testified that he decided to assign overtime on Se
p-tember 28 because he had been informed that CSX was going 

to pull a train out of the Respondent™s facility later that eve
n-ing. If the train was unable to leave because of
 the Respon
d-ent™s delay, the Respondent could be charged for the delay. 
Leach went down the skilled list and asked employees qualified 
to operate a front
-end loader if they wanted to work overtime to 
load mill scale into a railcar. Newcomer was the only qu
alified 
employee who volunteered for the overtime.
 According to Leach, shortly after 5 p.m. he noticed Sims si
t-ting in a breakroom. Leach asked why Sims was still there and 
Sims replied that he was the union steward so was entitled to 
stay. Leach told Sims
 he was not qualified to operate a front
-end loader and that he was not going to pay Sims overtime to 

watch Newcomer perform the work. 
 Leach further testified that he then received a phone call 
from a CSX employee indicating that they were not going to 

pull the train that evening. According to Leach, it was therefore 

not necessary to work overtime in order to avoid the additional 
rail charge. Leach then called Newcomer and instructed him to 
stop loading the mill scale. Leach further testified he later 
spok
e to Newcomer as Newcomer was heading toward his 
truck. Leach told Newcomer he was shutting down the oper
a-tion because he was not going to pay two employees overtime 
when only one of them is qualified to perform the necessary 
work. According to Leach, Newc
omer responded that his union 
brothers were fucking him out of overtime.
 I generally credit the testimony of Sims and Newcomer over 
that of Leach as it is mutually corroborative in important r
e-spects. I credit Leach™s testimony, however, in one aspect. I 
find that Leach did tell Sims that since Sims was not qualified 
to operate a front
-end loader he was not going to pay  him ove
r-time to watch Newcomer perform the work. It seems implaus
i-ble to me that Leach would instruct Sims to leave the facility 
without g
iving him any reason for doing so. I specifically do 
not credit Leach™s testimony that he received a call from CSX 
informing him that the train would not be pulled from the R
e-spondent™s facility that evening and that was the reason that he 
called Newcomer 
to cancel his overtime. I found this testimony 

implausible when considering the record as a whole. Leach at 
times would testify in a manner designed to buttress the R
e-spondent™s defense and I believe that this was one of those 
occasions. I find that Leach 
canceled Newcomer™s overtime 
because he was angered by Sims™ demand to stay and receive 
overtime pay when he was not qualified to operate a front
-end 
loader, which was the only overtime work assigned. I also sp
e-cifically do not credit Leach™s testimony reg
arding the conve
r-sation he had with Newcomer after Newcomer had parked his 
front
-end loader. Thus, I find that after speaking to Sims and 
making a decision to cancel Newcomer™s overtime because of 
Sims demand to also work overtime, Leach told Newcomer that
 he could blame his union guy for fucking him out of his ove
r-time.
 The collective
-bargaining agreement between the Respon
d-ent and Local 1982 that was effective from January 1, 2006, 
through December 31, 2010, provides in relevant part that ﬁThe 
Dock Stewar
d shall have super seniority and shall be the first 
person hired and the last person terminated.ﬂ (Jt. Exh. 1, art. 
22.3, p. 20.) The collective
-bargaining agreement has no e
x-pli
cit provision indicating that when employees work overtime, 
the super seniorit
y clause applies to stewards being assigned 
overtime. In 
Dairylea Cooperative, Inc
., 219 NLRB 656, 658 
(1975), enfd. 531 F.2d 1162 (2d Cir. 1976), the Board dete
r-mined that a super seniority clause limited to layoff and recall 

is presumptively lawful. The 
Board further found that super 
seniority clauses which are not on their face limited to layoff 
and recall are presumptively unlawful and that the burden of 

establishing the justification for such a clause rests on the party 
asserting its legality.
 Accordin
g to Leach™s uncontroverted testimony, which I 
credit, the practice between the parties prior to this incident had 
been that if overtime was available, the union stewards were 
skilled list employees who had the qualifications to perform the 
work and would 
take the job. Leach testified that when Rizo 
Senior was the steward he would take available overtime and 

then, if necessary, other employees would be hired. If Rizo 
Senior was not available or was not qualified to perform the 
work, Rizo Senior would always
 assign the employee who was 
operating the equipment to be the steward and he would leave 
the premises (Tr. 850). Leach™s testimony is corroborated by 
that of Sims who admitted that the prior stewards, Rizo Senior 
and Lockett, were skilled list employees a
nd thus qualified to 
perform numerous jobs. Sims further admitted that he and Pre
n-tice Hubbard, the union stewards at the time of this incident, 
were regular list employees and were not qualified to perform 
certain jobs. (Tr. 145.)
   MIDWEST TERMINALS OF
 TOLEDO INTERNATIONAL
      489 On September 28, 2012, L
each was confronted with Sims™ 
demand that he was entitled to work overtime on a job that he 
was not qualified for. As noted above, Sims™ claim also has 
little support in the contract language and would appear to run 
afoul of the 
Dairylea 
principles. Leach
 decided not to assign 
the overtime work to Sims and instructed him to leave the 
premises. Instructing Sims to leave under these circumstances 
does not constitute threatening behavior violative of Section 
8(a)(1) even when done in a rude manner. Accordingl
y, I shall 
dismiss this complaint allegation.
 I find, however, that Leach™s statement to Newcomer is a
n-other matter. I find that Leach rather than just denying Sims 

claim for overtime work, also decided to cancel Newcomer™s 
overtime. This was clearly Leach
™s decision, as the Union had 
not requested it. Thus, when Leach told Newcomer that he lost 
his overtime because of the Union, I find that Leach™s statement 
would reasonably discourage Newcomer and other employees 

from supporting the Union and thus violate
d Section 8(a)(1) of 
the Act.
 Whether the Respondent, Through Terry Leach, on 
 November 14, 2012, Threatened an Employee and Grabbed 
 Him in Violation of Section 8(a)(1)
 Former employee and Union Steward Mark Lockett
20 test
i-fied that on November 14, 2012, 
he received a phone call from 

a unit employee informing him that nonbargaining unit e
m-ployees were allegedly performing unit work in front of the 
maintenance office. As the union steward on duty, Lockett 
drove the forklift he was working over to the mainte
nance area 
to investigate the claim. When Lockett arrived he observed that 
two nonbargaining unit maintenance mechanics were removing 
coal with shovels near an electrical box so that a contractor 
could finish work on the box. Lockett told the two maintenan
ce employees that they were performing bargaining unit work and 

to stop.
 As Lockett was attempting to contact Leach by phone, he a
r-rived in his pickup truck. Lockett asked Leach about the 
maintenance employees performing unit work. Leach replied 
that the w
ork they were performing was not unit work. From 
this point on both individuals carried on the conversation with 
raised voices. Lockett told Leach that this was ﬁbullshit, this is 
our work.ﬂ Lockett told Leach that he could have hired e
m-ployees at the shap
e up that morning or used some of the 
skilled employees who were present to do that work. Leach told 
Lockett that he had no business being in the area. Lockett told 
Leach that as the union steward he had the right to go anywhere 
on the dock where there was
 a contractual dispute. Leach told 
Lockett that he needed to shut up and go back to work. Lockett 
told Leach again that this was ﬁsome fucking bullshit and that 
there was going to be a grievance filed over this.ﬂ (Tr. 52.) 
Leach told Lockett ﬁto do what th
e fuck I had to do and he 

would do what he had to do.ﬂ Lockett replied, ﬁ[F]ine, but you 
know that this is some bullshit.ﬂ Leach told Lockett to ﬁshut his 
pie holeﬂ and ﬁto get my ass back on my forklift and go back to 
work before he had him removed from t
he job.ﬂ Lockett r
e-20 Lockett was discharged on January 22, 2013, for falsifyi
ng time 
records.
 plied, ﬁ[G]o ahead and try it.ﬂ As Lockett walked toward his 

forklift, Leach grabbed Lockett™s arm and turned Lockett 

around to face him. Leach told Lockett that if he did not quit 
talking to him that way that he would have Lockett fired
. Loc
k-ett told Leach not ever put his hands on him again and then got 
back onto the forklift and went back to work.
 On November 15, 2012, Lockett went to the Toledo Police 
Department and filed a complaint against Leach (GC Exh. 8). 
This report states, in r
elevant part, ﬁVictim states he and the 
suspect were involved in dispute due to work activity. Victim 
#1 is the union steward. Victim states suspect called him names 
and demanded he go back to his job. Victim states suspect then 
grabbed him by his forearm 
and whipped him around.ﬂ On 
November 20, 2012, Lockett filed a grievance regarding the 
underlying dispute, claiming that nonunion employees were 
performing bargaining unit work (GC Exh. 7).
 Leach testified that when he arrived at the area where the 
dispute
d work was being performed, Lockett was yelling at the 
maintenance employees. According to Leach, he spoke to 

Lockett in a calm manner but Lockett spoke loudly and aggre
s-sively toward him throughout the conversation. Leach specif
i-cally denied that he threa
tened Lockett with the loss of his job 
and that he did not grab him by the arm.
 I credit Lockett™s testimony over Leach to the extent it co
n-flicts. While I am mindful that Lockett was discharged for fals
i-fying records, I believe he testified credibly with 
regard to this 

incident. His testimony contained substantial detail and was 
consistent on both direct and cross
-examination. His testimony 
was also corroborated by the police report he made the follo
w-ing day. I doubt that Lockett would have filed a formal 
com-plaint with the Toledo Police Department if this incident had 
not occurred the way that he had described it. Leach™s testim
o-ny that Lockett acted aggressively and used profanity while he 
remained calm throughout the entire discussion strikes me as 
impla
usible. I find it much more likely that the conversation 
unfolded as Lockett described it.
 As the union steward, Lockett was engaged in protected a
c-tivity while investigating the claim that nonbargaining unit 

employees were performing bargaining unit work.
 The Board 
has held that employee complaints about working conditions 
are protected regardless of the merits of the particular co
m-plaint. 
Skrl Die Casting, Inc
., 222 NLRB 85, 89 (1976). While 
Lockett™s voice was raised and he used some profanity in his 
dis
cussion with Leach regarding his claim that the maintenance 
employees were performing bargaining unit work, he did not 
act in a threatening manner. When employees are engaged in 
Section 7 activity, the Act permits some leeway for impulsive 

behavior which m
ust be balanced against the employer™s right 
to maintain order and discipline. 
Beverly Health & Rehabilit
a-tion Services
, 346 NLRB 1319, 1322
Œ1323 (2006); 
Thor Power
 Tool Co
., 148 NLRB 1379 1380 (1964), enfd. 351 F.2d 584 

(7th Cir. 1965). I find that Locket
t™s conduct in objecting to the 
assignment of the disputed work to nonbargaining unit emplo
y-ees did not interfere with the Respondent™s right to maintain 
discipline and order. Thus, I find that Leach™s threat to Lockett 

that he would remove him from the jo
b or discharge him for his 
conduct during the protected discussion involving the disputed 
assignment of work, violates Section 8(a)(1) of the Act.
                                                             490 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 I also find that Leach™s conduct in grabbing Lockett by the 
arm in turning Lockett to face him during their d
iscussion also 
violated Section 8(a)(1) of the Act. This unwanted physical 
contact occurred during the protected discussion of a disputed 
work assignment. The Board has found that an employer™s 

physical assault of an employee because of their protected a
c-tivities violates Section 8(a)(1) of the Act. 
Kenrich Petrochem
i-cals, Inc
., 294 NLRB 519, 534
Œ535 (1989).
 Whether the Respondent Violated Section 8(a)(5) 
 and (1) of the Act When it Ceased Dues Checkoff on 
 January 1, 2013
 The local agreement between Local 
1982 and the Respon
d-ent that expired on December 31, 2010, contained a dues
-checkoff clause (Jt. Exh. 1, sec. 4). The agreement between the 

Great Lakes Stevedore Employers and the International Union 
that was effective between January 1, 2011, and December
 31, 
2012, also contained a dues
-checkoff provision (Jt. Exh. 3, sec. 
13). On January 9, 2012, the Respondent submitted a timely 
notice of its withdrawal from the multiemployer association to 
the International Union (R. Exh. 23). In this letter, the R
e-spon
dent indicated it would negotiate all future collective
-bargaining agreements as a separate entity.
 On May 22, 2012, Local 1982 and the Respondent executed 
a memorandum of understanding (GC Exh. 59) containing the 
following terms:
  Until ILA Local 1982 and
 Midwest Terminals of Toledo I
n-ternational, Inc. ratify a new local collective bargaining 
agreement (CBA), both parties agree that the current language 

on 4. CHECKOFF (first paragraph below) will be replaced 
with the proposed language on 4. CHECKOFF (secon
d par
a-
graph below).
  4. CHECKOFF
 The Company shall make appropriate payroll deductions for 
each employee who furnishes the Company formal written 
authorization for such deductions. The deduction shall be 
made each payday and all sums deducted shall be 
forwarded 
to the designated fiscal officer of the Union not later than ten 
(10) days after each such deduction has been made.
  4. CHECKOFF
 The Company shall make appropriate payroll deductions for 

each employee who furnishes the Company formal written 
auth
orization for checkoff (hourly per capita tax) deductions.
  Blakely and Leach executed the document on behalf of the 
Respondent while then Trustees Baker and Joseph and then 
Dock Steward Rizo Senior signed on behalf of Local 1982.
 The Respondent and Local 
1982 began negotiations for a 
new local collective
-bargaining agreement in approximately 
October 2012. On November 19, 2012, Ronald Mason, the 
Respondent™s attorney, faxed a letter (R. Exh. 35) to Local 
1982 President Otis Brown. The letter indicated what 
dates the 

Respondent had available to negotiate in December. The letter 
also stated:
  Be advised that the Company does not intend to extend the 

agreement past its expiration date on December 31, 2012. If 
no agreement is reached we will continue operations 
in neg
o-tiations with your Local into 2013 and will operate without a 
contract per National Labor Relations Board law.
  Be further advised that pursuant to NLRB law in existence for 
the past 50 years, the Company will stop deducting Union 
dues under the che
ck
-off if we have no contract or agreed e
x-tension in effect as of January 1, 2013.
  The fax confirmation page reflects that the fax was received 
by Brown™s office (R. Exh. 35, p. 2).
 After the Respondent™s letter of November 19, the parties 
held bargaining
 meetings on November 26 and 28 and Dece
m-ber 12 and 13. At the meeting held on November 26, 2012, the 
Respondent™s bargaining notes (R. Exh. 36) reflect that Mason 
asked Brown if he had received his November 19 fax. Brown 
asked what number it had been faxe
d to. Mason then indicated 
the number of the document had been faxed to and reiterated 
the available dates that the Respondent had in December. The 
parties then briefly discussed scheduling meetings in Dece
m-ber. There is no indication in the Respondent™s n
otes that 
Brown affirmatively indicated that he had seen Mason™s letter. 
While the bargaining notes for November 26 reflect that Mason 
stated that the Respondent was proposing to delete the checkoff 
provision in the local agreement (R. Exh. 36, p. 2) the n
otes do 
not reflect that the Respondent stated at the meeting that it 
would stop deducting dues pursuant to the checkoff provision 
on January 1, 2013.
 The Respondent™s bargaining notes for the meetings held on 
November 28 and December 11 and 13 do not refl
ect that the 
parties discussed the provision in Mason™s November 19 letter 
indicating that it would cease deducting dues on January 1, 
2013, absent a new agreement. The bargaining notes corrob
o-rate Brown™s testimony that the negotiating meetings held b
e-for
e the end of December, no one in management stated that the 
dues deduction pursuant to checkoff would cease as of January 

1, 2013.
 At the hearing, Brown testified that he did not recall recei
v-ing Mason™s fax of November 19. I credit his testimony on this 
point as the Respondent™s bargaining notes for the meeting of 
November 26 indicate that Brown appeared to be unaware of 
the contents of Mason™s November 19 letter. Thus, I find that 

while Brown™s office received Mason™s November 19 fax, 
Brown himself did no
t see the letter.
 On January 1, 2013, the Respondent ceased deducting dues 
pursuant to the checkoff provisions of the expired local and 
master agreements.
 Brown testified that he first became aware that the Respon
d-ent had ceased checking off dues in early 
January 2013 when 

Hubbard, the Local 1982™s vice president, told him that e
m-ployees had reported that their dues were no longer being d
e-ducted. Brown spoke to Leach a couple of days afterwards and 
told him that there was a problem with dues checkoff. Leach
 replied that the dues checkoff had stopped because there was no 
longer a contract.
21 Leach and Brown debated whether this was 
21 I do not credit the rather cursory denial of Leach that he did not 
discuss the issue of cessation of dues in January with Brown. Brown™s 
demeanor reflected certainty on this point and his testimony had suff
i-cient detail to be believable
.                                                              MIDWEST TERMINALS OF
 TOLEDO INTERNATIONAL
      491 correct and Leach told Brown that he could file a charge if 
Brown disagreed with the Respondent™s action.
 On February 6, 2013, Lo
cal 1982 filed the charge in Case 
08ŒCAŒ097760 alleging that the Respondent had unilaterally 
ceased deducting dues pursuant to the checkoff provision in 
violation of Section 8(a)(5) and (1).
 The General Counsel claims that pursuant to the Board™s r
e-cent de
cision in 
WKYC
-TV, 359 NLRB 
286 (2012), the R
e-spondent violated Section 8(a)(5) and (1) by failing to honor 
the dues
-checkoff provision of their agreement until either a 
new agreement was reached that eliminated dues checkoff or a 
valid impasse was reached
. The Respondent contends that it gave notice to the Union on 
November 19, 2012, that it would cease deducting dues at the 
expiration of the contract and that the Union never requested 
bargaining over the cessation of dues deduction and has ther
e-fore waive
d its statutory bargaining rights on this issue. The 
Respondent also contends that pursuant to the court™s decision 
in 
Noel
 Canning v. NLRB
, 705 F.3d 490 (D.C. Cir. 2013), 
which found invalid two of President. Obama™s appointments to 

the Board, the Board d
id not have a proper quorum for it to 
issue its decision in 
WKYC
-TV, Inc
., supra. Therefore, accor
d-ing to the Respondent, the decision is invalid and should not be 
accorded precedential value.
 In 
WKYC
-TV, supra, the Board held that ﬁan employer, fo
l-lowing 
contract expiration must continue to honor a dues
-checkoff arrangement established in that contract until the pa
r-
ties have either reached agreement or a valid impasse permits 
unilateral action by the employer.ﬂ 
Id. 
at 291
. In 
WKYC
-TV,
 the 
Board overruled i
ts decision in 
Bethlehem Steel Co
., 136 NLRB 
1500 (1962), affd. in relevant part 320 F.2d 615 (3d Cir. 1963), 
cert. denied 375 U.S. 984 (1964). Since 
Bethlehem Steel
 had 
been the law for 50 years, the Board indicated it would apply its 
new rule prospective
ly. 
WKYC
-TV makes it clear, however, that 
after December 12, 2012, the date the Board™s decision issued, 

an employer™s unilateral cessation of dues checkoff after the 
expiration of a contract containing such a clause would violate 
Section 8(a)(5) and (1).
 In the instant case it is clear that after the expiration of the 
master agreement the Respondent ceased dues checkoff as of 
January 1, 2013. A new agreement has not been reached and 
the Respondent does not assert, and the evidence does not e
s-tablish, that 
a valid impasse has been reached in the negoti
a-tions.
 In addressing the Respondent™s waiver defense, I first note 
that on May 22, 2012, the Respondent executed an agreement 

changing the language of the checkoff provision in the expired 

local contract. This
 agreement indicates that the new dues
-checkoff provision would be in effect until ﬁLocal 1982 and 
Midwest Terminals of Toledo International, Inc. ratify a new 
local collective
-bargaining agreement.ﬂ In May 2012, the pa
r-ties felt the issue of dues checkoff
 was sufficiently important to 
require a written agreement indicating that the new dues
-checkoff provision would be in effect until the parties reached a 

new local agreement. As the Board recently reiterated in 

WKYC
-TV, supra, 
at 288
, dues checkoff is a ma
ndatory subject 
of bargaining. By executing the May 22 agreement dealing with 
a mandatory subject of dues checkoff the parties executed a 
collective
-bargaining agreement within the meaning of Section 
8(d) of the Act. In 
Jones Dairy Farm
, 295 NLRB 113, 115 
(1989), the Board held:
  Under Section 8(d) of the Act, neither party may compel the 
other to bargain during the term of the contract over any 
change in terms and conditions of employment that are esta
b-lished in the contract. 
NLRB v. Scam Instrument Corp
., 394 F.2d 884, 886
Œ887 (7th Cir. 1968), cert. denied 393 U.S. 980 
(1968); 
Oak
 Cliff
-Golman Baking Co
., 202 NLRB 614, 616 
(1973). This means that during the term of the agreement no 
change in a contractually covered employment condition may 

be made unless there is mutual assent to the change. Ibid.
  In the instant case, there is no evidence that prior to January 
1, 2013, the Union consented to the abrogation of the dues
-checkoff agreement executed in May 2012.
 It is clear that a waiver of statutory rights must be clear and 
unmistakable. 
Metropolitan E
dison Co
. v. NLRB
, 460 U.S. 693 
(1983); 
Provena St. Joseph Medical Center
, 350 NLRB 808 
(2007). In 
American Diamond Tool, Inc
., 306 NLRB 570 
(1992), the Board noted that ﬁWaivers can occur in any of three 
ways: by express provision in the collective bargai
ning agre
e-ment, by the conduct of the parties, including past practices, 
bargaining history and action or inaction), or by a combination 
of the two.ﬂ
 Judged under this standard, Local 1982 did not waive its 
right to bargain over the cessation of the dues
-checkoff prov
i-sion. As discussed above, in May 2012, the parties affirmed 

their commitment to the continuation of a new dues
-checkoff 
provision until a successor local agreement was reached. Thus, 
there is certainly no collective
-bargaining provision that w
ould 
establish that the Union has waived its right to bargain over a 

dues
-checkoff provision. I also do not find that the Union 
through inaction waived its right to bargain over the matter. As 
noted above, while the Respondent faxed a letter to the Local 
1982™s office on November 19, Brown never saw that letter 
prior to January 1, 2013. Moreover, the Respondent™s a
n-nouncement on that date of its intent to cease the operation of 
the dues
-checkoff provision on January 1, 2013, was in the 
nature of a fait acco
mpli as it merely informed the Union that it 
would cease dues deduction, absent a new collective
-bargaining 
agreement. It did not invite the Union to discuss the matter with 
it. The Board has found that when an employer merely informs 
a union of a course o
f action that the employer will take, it does 

not constitute meaningful notice and an opportunity to bargain. 
General Die Casters, Inc
., 359 NLRB 
89, 106
 (2012); 
Brannan 
Sand & Gravel Co
., 314 NLRB 282 (1994); 
Ciba
-Ceigy Pha
r-maceutical Division
, 264 NLRB 1
013, 1017 (1982), enfd. 722 
F.2d 1120 (3d Cir. 1983). While the Respondent™s position was 

somewhat understandable given that under 
Bethlehem Steel
 an 
employer could unilaterally cease the operation of the dues
-checkoff provision at the expiration of a cont
ract, I do not find 
that the lack of a request to bargain in the approximately 2
-week period between the Board™s announcement in 
WKYC
-TV of its new policy regarding the obligation to bargain over the 
cessation of a dues
-checkoff provision at the expiration
 of a 
contract and the Respondent™s cessation of dues checkoff, is 
 492 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 sufficient to be considered a waiver of the statutory right to 
bargain over this mandatory subject.
 With regard to the Respondent™s argument that the Board did 
not have a proper quorum when
 it issued its decision in 
WKYC
-TV, and therefore the decision is invalid, I note that in June 
2013, the Supreme Court granted a petition for certiorari in 

Noel Canning v. NLRB
, 133 S.Ct 2861 (2013). The Board has 
held that while the validity of President 
Obama™s recess a
p-
pointments to the Board remains in litigation, and pending a 

definitive resolution, the Board will continue to fill its respo
n-sibilities under the Act. 
Belgrove Post Acute Care Center
, 359 
NLRB 
633 fn. 1
 (2013). Accordingly, I find no meri
t to the 
Respondent™s argument that the Board™s decision in 
WKYC
-TV is invalid and I should not apply to the instant case. I am, of 

course, bound to follow Board precedent unless and until it is 
reversed by the Supreme Court. 
Waco, Inc.,
 273 NLRB 746, 
749 
fn. 14 (1984); 
Iowa Beef Packers
, 144 NLRB 615 (1963), 
enfd. in part 331 F.2d 176 (8th Cir. 964).
 CONCLUSIONS OF 
LAW 1. Local 1982 is, and at all material times was the exclusive 
bargaining representative of the employees in the following 
appropriate unit,
 as defined in sections 1 and 2 of the 2006
Œ2010 collective
-bargaining agreement between the parties:
  All employees employed in stevedore and warehouse oper
a-tions such as longshoremen, warehousemen, crane operators, 

power operators, checkers, signalmen, w
atchmen, linemen, 
line dispatcher, dock  steward, and hatch leaders, but exclu
d-ing office, clerical, professional, supervisory, and security 
employees.
  2. The Respondent has engaged in an unfair labor practice in 
violation of Section 8(a)(5) and (1) of th
e Act by unilaterally 

ceasing the deduction of dues pursuant to the checkoff prov
i-sion of an expired collective
-bargaining agreement. 
 3. The Respondent has engaged in unfair labor practices in 
violation of Section 8(a)(3) and (1) of the Act by:
 (a) Refusi
ng to assign work to Otis Brown during the months 
of June, July, and August 2008.
 (b) Refusing to assign light
-duty work to Otis Brown from 
November 27, 2008, through December 2, 2008.
 4. The Respondent has engaged in unfair labor practices in 
violation of
 Section 8(a)(1) of the Act by:
 (a) Threatening not to hire employees because they filed 
grievances under the collective
-bargaining agreement and u
n-fair labor practice charges with the National Labor Relations 

Board.
 (b) Threatening an employee with future
 discipline because 
he filed a grievance.
 (c) Coercively telling employees that the Union had caused 
them to lose overtime.
 (d) Threatening to remove from the job or discharge an e
m-ployee because he engaged in union and protected concerted 
activity.
 (e) Gr
abbing an employee because he engaged in union and 
protected concerted activity.
 5. The above unfair labor practices affect commerce within 
the meaning of Section 2(2), (6), and (7) of the Act.
 6. The Respondent has not otherwise violated the Act.
 REMEDY
 Having found that the Respondent has engaged in certain u
n-fair labor practices, I shall order it to cease and desist therefrom 
and to take certain affirmative action designed to effectuate the 
policies of the Act.
 Since I have found that the Respondent viol
ated Section 
8(a)(5) and (1) of the Act by unilaterally failing to deduct and 
remit dues to the Union after January 1, 2013, it must restore its 
procedure of deducting and remitting union dues to the Union 
as required by the applicable expired collective
-bargaining 
agreement
22 until the parties reach either a new collective
-bargaining agreement or a valid impasse. In addition, the R
e-spondent must reimburse the Union for the losses resulting 
from its failure to deduct and remit dues since January 1, 2013, 
with interest at the rate prescribed in 
New Horizons, 
283 NLRB 
1173 (1987); compounded daily as prescribed in 
Kentucky Ri
v-er Medical Center
, 356 NLRB 
6 (2010). See 
Bulkmatic 
Transport Co
., 340 NLRB 621 (2003).
 Since the Respondent violated Section 8(a)(3) an
d (1) of the 
Act by refusing to assign work to employee Otis Brown, it must 
make him whole for any loss of earnings and other benefits. 
Backpay shall be computed in accordance with 
F. W. Woo
l-worth Co
., 90 NLRB 289 (1950), with interest at the rate pr
e-scrib
ed in 
New Horizons
, 283 NLRB 1173 (1987), compounded 
daily as prescribed in 
Kentucky River Medical Center, 
356 
NLRB 
6 (2010). Respondent shall file a report with the Social 
Security Administration allocating backpay to the appropriate 
calendar quarter. 
 Since the Respondent violated Section 8(a)(1) of the Act by 
issuing a memorandum on August 19, 2011, to employee M
i-quel Rizo Jr., threatening him with future discipline because of 

a grievance he had filed, the Respondent must remove that 
memorandum from his 
personnel file, and  notify him in wri
t-ing that this is been done and that the memorandum will not be 
used against him in any way.
 [Recommended Order omitted from publication.]
 22 The record does not indicate the precise procedure the Respondent 
utilized in checking off and remitting dues pursuant to the expired local 
agreement, the May 2012 addendum to the local agreement regarding 
the dues
-checkoff provision, and the expired 
master agreement. A
c-cordingly
, I will leave to the compliance phase the determination as to 
the procedure the Respondent utilized in checking off and remitting 
dues to the Union.
                                                              